CaSe 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 1 of 65

 

Fi|| in this information to identify your case: MA
GREC E lVE D

United States Bankruptcy Court for the: AN D Fl LED
District of Nevada
"m :i‘v 5
Case number (//known): Chapter you are filing under: hug iv l 23 Hm 9 0
Chapter7 _ w _ v _`_,_ .‘.` , ,-
El Chaprern U.S. 't~.";l»»;;*ior.vi L¢Oi.lrtT
El chapter 12 ` '- ~‘~- t _
g Chapterm ' MARY A. (_)C'ti®§€hetgklif&r%san

amended filing

Officia| Form 101
Vo|untary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car.”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Wn'te the name that is on your CRYSTAL
govemment-issued picture

 

 

identification (for examp|e, F"St name First name

your driver's license or |V|ON|QUE

passpOrf). Middle name Middle name
HOPK|NS

Bring your picture
identification to your meeting La$i name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

Suffix (Sr., Jr., |l, |||) Sufflx (Sr., Jr., l|, |||)
2. Al| other names you
have used in the last 8 First name First name
years
|nc|ude your married Or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. On|y the last 4 digits of
. . _ _ 7 9 5 3 xxx - xx -
your Soclal Securlty XXX Xx --_ -_ _~ d _ -_~ -- _
number or federal OR OR
|ndividua| Taxpayer 9 9
|dentification number XX _ XX __ _ _ _ XX _ XX __ __ _ _
(|T|N)

 

 

 

Offlcia| Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 1

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 2 of 65

Deb,o,, CRYSTAL MON|QUE HOPK|NS

First Name Middle Name Last Name

Ca$e number (lfknown)

 

 

4. Any business names
and Employer
ldentification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

About Debtor 1:

m | have not used any business names or E|Ns.

About Debtor 2 (Spouse On|y in a Joint Case):

m | have not used any business names or E|Ns.

 

Business name

Business name

 

Business name

E|N*

7347 CHARRO COURT

Business name

E|_N_`

E|_N_

lf Debtor 2 lives ata different address:

 

 

 

 

Number Street

LAS VEGAS NV 89179
City State Z|P Code
CLARK

County

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

Number Street

 

 

City State Z|P Code

 

County

lf Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

 

s. Why you are choosing
this district to file for
bankruptcy

Officia| Form 101

Number Street Number Street

P.O. Box P.O. Box

City State Z|P Code City State ZlP Code
Check one: Check one:

m Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

m | have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

m Over the last 180 days before ming this petition.
| have lived in this district longer than in any
other district

n | have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Vo|untary Petition for lndividuals Filing for Bankruptcy page 2

Debtor 1

Case 18-16331-abl

First Name

CRYSTAL |\/|ON|QUE HOPK|NS

Middle Name

Doc 1 Entered 10/23/18 10:02:44 Page 3 of 65

Case number (,iinawn)

 

Last Name

mall the Court About Your Bankruptcy Case

7.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Nofice Requ/`red by 11 U.S.C. § 342(b) for /ndividua/s Fi/ing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

El chapter 7

Cl Chapterli
Cl Chapter 12
Cl Chapter 13

l:l l will pay the entire fee when l file my petition_ Piease check with the cierk’s office in your
local court for more details about how you may pay_ Typical|y, if you are paying the fee
yourse|f, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address

m l need to pay the fee in installments lf you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in /nstallments (Official Form 103A)_

Cl | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App/ication to Have the
Chapter 7 Filing Fee Waived (Officia| Form 103B) and file it with your petition.

 

 

 

 

 

 

 

w No
Cl Yes. District When Case number
MM / DD / YYYY
District When Case number
MM / DD / YYYY
Distn`ct When Case number
MM/ DD /YYYY
w No
Cl Yes. Debtor Re|ationshipto you
District When Case number. if known
MM /DD / YYYY
Debtor Relationship to you
District When Case number. if known
MM / DD / YYYY
Zl No. Go to line 12.
Cl Yes. Has your landlord obtained an eviction judgment against you?

Cl No. Go to line 12.

Cl Yes. Fill out /nitia/ Sfatemeanbout an Evicfion JudgmentAgainst You (Form 101A) and file it as
part of this bankruptcy petition.

voluntary Petition for individuals Flllng for Bankruptcy page 3

 

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 4 of 65

Debtor1 CRYSTAL MON|QUE HOPK|NS Casenumberii/imown)

 

First Name Middle Name Last Name

mkeport About Any Businesses You own as a Sole Proprietor

 

12` Are you a sole proprietor 21 No_ 90 to parr 41
of any fu||- or part-time
business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

aco oration, annershi ,or
LLCTp p p Number Street

 

Name of business if any

 

if you have more than one
sole proprietorship use a
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Check the appropriate box to describe your business:

m Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
m Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
n Stockbroker (as dehned in 11 U.S.C. § 101(53A))

n Commodity Broker (as defined in 11 U.S.C. § 101(6))

m None of the above

13. Are you filing under lf you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet. statement of operations cash-flow statement and federal income tax return or if
are you a small business any of these documents do not exist. follow the procedure in 11 U.S.C. § 1116(1)(8).
debtor? .

__ m No. l am not Hling under Chapter 11.
For a definition of small
bus'ne$$ debtor» $€€ n No. i am filing under Chapter 11, but l am NOT a small business debtor according to the dehnition in
11 U-S-C- § 101(51[3)~ the Bankruptcy Code.

n Yes. i am filing under Chapter 11 and l am a small business debtor according to the dehnition in the
Bankruptcy Code.

m Report if You own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any m No

property that poses or is
alleged to pose a threat n Y€$. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention ?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

Where is the property?
Number Street

 

 

City State ZlP Code

Ofiicia| Form 101 Vo|untary Petition for |ndlviduals Filing for Bankruptcy page 4

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 5 of 65

Debtor1 CRYSTAL MON|QLLE HOPK|NS_ Casenumber(iriwown)

First Name Middle Name Last Name

 

m Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tel| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a brieth about credit
counseling before you me for
bankruptcy You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible to me.

if you file anyway, the court
can dismiss your case, you
will lose whatever ming fee
you paid and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

m | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of com pletion.

Attach a copy of the certihcate and the payment
plan, if any, that you developed with the agency.

Cl l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you me this bankruptcy petition,
you MUST me a copy of the certihcate and payment
plan, if any.

Cl | certify that | asked for credit counseling
services from an approved agencyl but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briehng, why
you were unable to obtain it before you med for
bankruptcy, and what exigent circumstances
required you to me this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you med for bankruptcy

if the court is satished with your reasons, you must
still receive a brienng within 30 days after you me.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

Cl | am not required to receive a briefing about
credit counseling because of:

n |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about fnances

El Disability. My physical disability causes me
to be unable to participate in a
briehng in person, by phone, or
through the internet, even after l
reasonably tried to do so.

Cl Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling you must me a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse 0n|y in a Joint Case):

You must check one:

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certihcate and the payment
plan, if any, that you developed with the agency

Cl | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Wilhin 14 days after you me this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cl l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briehng, why
you were unable to obtain il before you fried for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briehng before you med for bankruptcy

lf the court is satished with your reasons, you must
still receive a brieth within 30 days after you fi|e.
You must me a certihcate from the approved
agency, along with a copy of the payment plan you
developed if any. if you do not do so, your case
may be dismissed

Any extension of the 30~day deadline is granted
only for cause and is limited to a maximum of 15
days

Cl l am not required to receive a briefing about
credit counseling because of:

Cl lncapacity. l have a mental illness or a mental
denciency that makes me
incapable of realizing or making
rational decisions about finances

Cl Disability. My physical disability causes me
to be unable to participate in a
briehng in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petltion for individuals Filing for Bankruptcy page 5

Case 18-16331-abl

Debtor1 CRYSTAL MON|QUE HOPKINS

Doc 1 Entered 10/23/18 10:02:44 Page 6 of 65

Case number (ifl<nbwn)

 

First Name Middle Name

 

Lasi Name

m Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personai, family, or household purpose."

Ci No. co to line leb.
ill Yes. co to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

n No. Go to line 160.
Ci Yos_ Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts

 

 

n No. l am notf`lling under Chapter 7. Go to line 18.

Do you estimate that after m Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is
excluded and
administrative expenses

aé?iinistraiive expenses are paid that funds will be available to distribute to unsecured creditors?

No

 

 

owe?

 

are paid that funds will be m YBS
available for distribution
to unsecured creditors? , /
ts. How many creditors do 1_49 l;l 1,000-5,000 l;l 25,001-50,000
you estimate that you l;l 50-99 Ci 5,001-10,000 l;i 50,001-100,000
Ci 100-199 l;l 10,001-25,000 Cl Moro than 100,000
l;_l 200-999
ill $0-$50,000 El $1,000,001-$10 million l;i $500,000,001-$1 billion

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Offlcia| Form 101

l;l $50,001-$100,000
Ci $100,001-$500,000
l;l $500,001-$1 million

l;l $10,000,001-$50 million
l;l $50,000,001-$100 million
iii $100,000,001~$500 million

Ei $1,000,000,001-$10 billion
Ci $10,000,000,001-$50 billion
l;l More than $50 billion

 

 

 

 

l;l $0-$50,000
§$50,001-$100,000

‘\\)¥ $100,001-$500,000

l;l $500,001-$1 million

Ci $1,000,001-$10 million

Ci $10,000,001-$50 million
Ci $50,000,001~$100 million
iii $100,000,001-$500 million

Ci $500,000,001-$1 billion

iii $1,000,000,001-$10 billion
iii $10,000,000,001-$50 billion
Ci More than $50 billion

| have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct.

if | have chosen to me under Chapter 7, | am aware that | may proceed, if eligib|e, under Chapter 7, 11,12, or 13
of title 1 1, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

|f no attorney represents me and l did not pay or agree to pay someone who is nolan attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United Siaies Code, Specifled in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 u.s.c. §§ 15

     

Sig aiure of

Execured On 10/19/2018

MM

Vo|untary Petition for individuals Filing for Bankruptcy

,1341, 151

A_/\ ><

tor 1

,and 3571.

 

Signature of Debtor 2

Executed on _____
MM/ DD /YYYY

page 6

Case 18-16331-abl Doc 1 Entered 10/23/18 10:02:44 Page 7 of 65
Debtor1 cRYsTAL lvloNlQuE HoPKle Case number iiinown)

 

 

For your attorney, if you are
represented by one

lf you are not represented by
an attorney, you do not need
to file this page.

 

l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11l 12, or 13 oftitle 11, United States Code, and have explained the reliefavailable undereach chapter
for which the person is eligible l also certify that l have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that l have no knowledge after an inquiry that the information in the
schedules filed with the petition is incorrect

., Daf€ October 19, 2018
Signature of Attorney for Debtor MM / DD / YYYY

 

 

 

Pnnted name

Flrniname

 

Number, Street, City, State & ZlP Code

Contact phone Emall address

 

 

NV

Bar number & State

 

Offlcial Form 101

Vo|untary Petition for individuals Filing for Bankruptcy page 7

Case 18-16331-abl Doc 1 Entered 10/23/18 10:02:44 Page 8 of 65

Debtor1 cRYsTAL lvloNlouE l-loPl<le

Case number (iilinbwn)

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

lf you are represented by
an attorney, you do not
need to file this page.

Offlcial Form 101

 

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successful|y. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly flle and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens, you could lose your right to me another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to me with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules lf you do not list a debt, the debt may not be discharged |f you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or |ying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthfu|, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successfu|, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is Hled. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

n No
m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No
m Yes

Did you pay or agree to pay someone who is not an attorney to help you Hll out your bankruptcy forms?

n No
m Yes. Name of Person JANEE ALLEN .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Offlcia| Form 119).

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may e me to l my rights or property if l do not properly handle the case.

x 4 x

 

 

 

v v` ( 1
Signature fDebtor 1 Signature of Debtor 2
m 10/19/2018 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone 702'955'6009 Contact phone
Cell phone Cell phone
Emall address Emall address

 

Vo|untary Petition for individuals Filing for Bankruptcy page 8

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 9 of 65

 

 

 

Certificate Number: 15725-NV-CC-031346446

|||||l|| ||l||||||||||||| |||||||||||||l||||||||l||||l||||||| ||||

15725»NV~CC~031346446

 

CERTIFICATE OF COUNSELING

1 CERTIFY that on July 19, 2018, at 2:56 o'clock PM EDT, Crystal Hopkins
received from 001 Debtorcc Inc., an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the District of Nevada, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and 111.

 

 

 

A debt repayment plan was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

 

Date; July 19, 2018 By: /s/Eris Aparicio

 

Name: Eris Aparicio

 

Title: Issuer

 

* Individuals who wish to file a bankruptcy case under title 1 1 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the Counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ l()9(h) and 521(b).

 

 

 

 

 

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 10 of 65

Notice Required by 11 U.S.C. § 342(b) for
individuals Filingfor Bankrg)tcy tForm 2010)

 

'This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or

household purpose."

 

Chapter 7: Liquidation

 

 

 

The types of bankruptcy that are available to
individuals

individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Vo|untary repayment plan
for family farmers or
fishermen

Chapter 13 - Vo|untary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (e) 1996-2018 Best Case LLC - vwwv bestcase.com

$245 filing fee
$75 administrative fee

+ $15 trustee surcharge

 

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge For exampie, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile

Howeverl if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge

You should know that even if you flle chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 11 of 65

most fines penalties forfeitures and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
hduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle vessel, or aircraft while intoxicated
from alcohol or drugs.

if your debts are primarily consumer debts the court
can dismiss your chapter 7 case if it nnds that you have
enough income to repay creditors a certain amount.
You must me Chapter 7 Statement of Your Current
Month/y /ncome (Offlciai Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state

if your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Ca/culation (Offlciai Form
122A-2).

lf your income is above the median for your state you
must file a second form -the Chapter 7 Means Test
Ca/cu/ation (Ofncial Form 122A-2). The calculations on
the form- sometimes called the Means Test-deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors if

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Softvireire Copyrlght (c) 1996-2018 Best Case, LLC ~ www bestcase com

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code lia
motion is filed, the court will decide if your case should
be dismissed To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code

if you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property, Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold

Exemptions are not automatic. To exempt property,
you must list it on Schedu/e C.' The Property You C/aim
as Exempt (Offlciai Form 106C). if you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors

 

Chapter 11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business
but is also available to individuals The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 12 of 65

Read These lm ortant Warnin » s

 

Because bankruptcy can have serious long-term financial and legal consequences including loss of
your property, you should hire an attorney and carefully consider all of your options before you file. l
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy ‘
and what your options are. lf you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you. lf you file without an attorney, you are still responsible for knowing and

following all of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

 

Similarto chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

Chapter13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

 

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for lndividuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Casej LLC » wvwv bestcase.corn

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings lf
the court approves your plan, the court will allow you
to repay your debts as adjusted by the plan, within 3
years or 5 years depending on your income and other
factors

After you make all the payments under your plan,
many of your debts are discharged The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations

most student loans

certain taxes

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts

page 3

Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 13 of 65

 

Warning: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code requires that
you promptly file detailed information about your
'creditors, assets liabilities income, expenses and
general financial condition. The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the
;Bankruptcy Rules and the local rules of the court.

For more information about the documents and
their deadlines go to:
http://www.uscounsgov/bkforms/bankruptcy_form

s. html#procedure.

 

Bankruptcy crimes have serious consequences

lf you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury-either orally or in writing-in
connection with a bankruptcy case, you may be
fined, imprisoned, or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office ofthe
U.S. Trustee, the Office ofthe U.S. Attorney, and
other offices and employees ofthe U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Vo/untary Pef/'f/'on for lndividuals
Filing for Bankruptcy (Offlciai Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address

Notice Required by 11 U.S.C. § 342(b) for lndividuals Filing for Bankruptcy (Form 2010)

Software Copyright (C) 1996-2018 Best Case_ LLC - www bestcase.Com

 

A married couple may file a bankruptcy case
together-called a joint case. lf you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). lf you are filing a joint
case, both spouses must receive the briefing V\Ath
limited exceptions you must receive it within the 180
days before you tile your bankruptcy petition. This
briefing is usually conducted by telephone or on the
lnternet.

ln addition, alter filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge lf you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc approved.html

ln Alabama and North Carolina, go to:
http://www.uscourts.gov/FederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDethounselors.aspx.

lf you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 14 of 65

Fil| in this information to identify the case:

 

 

 

Debtor1 CRYSTAL MON|QUE HOPK|NS

First Name Middle Name Last Name
Deblor 2
(Spouse_ d filing) First Name Middle Name Last Name

United States Bankruptcy Court for the; DlSTRlCT OF NEVADA

 

 

Case number Chapter 7 ‘
(if known) -_-_ 5

 

Official Form 119

Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. |f more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3, A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both 11 U.S.C. § 110; 18 U.S.C, § 156.

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following;

v whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

¢ whether filing a case under chapter 7, 11 , 12, or 13 is appropriate;

¢ whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

¢ whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
o what tax consequences may arise because a case is filed under the Bankruptcy Code:

o whether any tax claims may be discharged;

o whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

- how to characterize the nature of your interests in property or your debfs; or

¢ what procedures and rights apply in a bankruptcy case.

  
 
 

The bankruptcy petition pr JANEE ALLEN has notified me of any maximum allowable fee before preparing any document

accept` gan ee.

for fi|in /
/:: / Date october 19, 2018

Signature o'fDebtor 1 acknowledging receipt of this notice MM/DD /YYYY

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 1

Software Copyright (c) 1996-2018 Best Casev LLC - wvim bestcase com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 15 of 65

Debtor1 CRYSTAL MON|QUE HOpK|NS Case number liri<newni

Firs\ Name Middle Name t_asl Name

 

 

m Declaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, l declare that:
x l am a bankruptcy petition preparer or the officer, principai, responsible personl or partner of a bankruptcy petition preparer;

if i or my firm prepared the documents listed below and gave the debtor a copy ofthem and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

§ if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

JANEE' ALLEN

 

 

 

Printed name Title, if any Firrn name, if it applies
P.O. BOX 570422

Number Street

LAS VEGAS NV 89157 702-716-4170
City §tate ZlP Code Contact phone

i or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:
(Check all that app/y.)

M Vo|untary Petition (Form 101) M Schedule i (Form 106|) n Chapter 11 Statement onour Cunent Monthly

_ _ M income (Form 1228)
M Statement About Your Social Security Numbers Sched uie J (Form 106J)

(Form121) m

U

4 4 4 4 Chapter 13 Statement of Your Current Monthly
4 _44 Declaration About an individual Debtors lncome and Calcu|ation Ofcommitmem Period
M Summary of Your Assets and Liabi|ities and Schedu|es (Form 1050@¢) (Form 1220_1)

Certain Statisticai information (Form 1068um)

Statement of Financial Affairs (Form 107)
ll schedule A/B (Form 106A/B)

Chapter 13 Caicu|ation of Your Disposabie
income (Form 122C-2)

w Schedu|€ C (Form 106C) Under Chapter 7 (FOrm 103) App|ication to Pay Filing Fee in installments

(Form 103A)

m Schedu|e D (Form 1060) Chapter 7 Statement of Your Current

D
Monthl income Form 122A-1 ' ' h 'i` F
m Schedu|e E/F (Form 106&/|:) y ( ) m Application to Have C apter 7 Fi ing ee

m Statement of intention for individuals Filing
m Waived (Form 1038)

M Statement of Exemption from Presumption
SChedUie G (Form 1066) Of Abuse Under § 707(b)(2)

121 schedule ii (Form 106H) (F°"“ 122/`"5""")

A list of names and addresses of all creditors
(credi`for or mailing matrix)

m Chapter 7 Means Test Ca|cu|ation Othe, FORMS 119 81 2800

(Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers if more than one bankruptcy petition preparer prepared the documents
to which this declaration applies the sig ture and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

‘><@tur§@/

 

 

     

 

 

5 4 6 1 7 1 7 7 0 Date10/19/2018
ankruptcyMr or officer, principa|, responsibh. §o?:ial Security number of person who signed MM / DD /YVYV
er
JANEE' ALLE
____ *_ _h___ Date
Signature of bankruptcy petition preparer or ofticer, principal, responsible Social Security number of person who signed MM / DD /YVYV

person. or partner

 

Printed name

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 2

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 16 of 65

BZXOO (Form 2800) (lZ/l5)

ln re

 

l

United States Bankruptcy Court
District of Nevada

CRYSTAL MON|QUE HOPK|NS Case No,

 

Debtor(s) Chapter 7

 

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. [[ U.S. C. § 1 1 0(h)(2). ]

Under ll U,S.C. § 110(h), I declare under penalty of perjury that l am not an attorney or employee of an attorney, that I
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
is as follows:

For document preparation services I have agreed to accept 4 44 4 4444444 $ 200.00
Prior to the filing of this statement I have received 4 444444444444 $ 200.00
Balance Due 4 44 4 4444444444444444 $ ______M

I have prepared or caused to be prepared the following documents (itemize):

and provided the following services (itemize):

The source of the compensation paid to me was:
§ Debtor [: Other (specify):

The source of compensation to be paid to me is:
§ Debtor [__"j Other (specify):

The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case,

To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed belo :

  
 
 
 

SOCIAL SECURITY NUMBER

l7-l770 October 19, 2018
Social Security number of bankruptcy Date
petition preparer*

 

JANEE ALLEN P.O. BOX 570422

LAS VEGAS, NEVADA 89157
Printed name and title, if any, of Address
Bankruptcy Petition Preparer

*If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
or partner of the bankruptcy petition preparer. (Required by ll U.S.C. § l 10.)

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the F ederal Rules of Bankruptcy Procedure may
result in fines or imprisonment or both. 11 U.S.C. § IIO; 18 U.S.C. § 156.

Software Copyright (c) 1996-2018 Best Casa, LLC - www.bestcase.oom Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 17 of 65

Fill in this information to identify your case:

 

 

 

Debtor1 CRYSTAL MON|QUE HOPK|NS

l FirstNanie’ ' Middle Name Last`Nar"ne"
Debtor 2

(Spouseif,riling> Ti`r§tueme " ' Middle Name " Last'N`arne

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

l
§Case number
(if known)

 

ij Check ifthis is an
___, ¢_ 7 _ i amended filing

Official Form 1068um

Summary of Your Assets and Liabilities and Certain Statistica| information 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
inforrnation. Fill out all of your schedules lirst; then complete the information on this form. lf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets g

Your assets
Value of what you own

1. Scheduie AlB: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Scheduie A/B ................................................................................................ $ ,i,irv n n §§
1b. Copy line 62, Total personal property, from Scheduie A/B ..................................................................................... $ 444 §L;zj;gg
ic. Copy line 63, Total of all property on Scheduie A/B ............................................................................................... $ 4***§!§424414,400

mgmmarizeYourLiabilifies , _i,s

Your liabilities
Amou nt you owe

 

 

2. Scheduie D: Creditors Who Have Claims Secuned by Propeity (Official Form 106D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedu/e D... $ i, 8’622109
3. Schedu/e E/F: Credi'tors Who Have Unsecuned C/ai'ms (Official Form 106E/F)
3a copy the total claims from Part 1 (prieriry unsecured claims) from line se of schedule E/i= ................................. $ nmi nwf-29
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedu/e E/F ............................ $ 131,131_444§4
Yeurrotai liabilities $ 44#¢1429,753.4¢5¢
WMLQQ@§@N¢EMM_,¢,W 11 , , , ii_s _ . _ , ,_ 1 11¢¢1
4. Schedu/e /: Your/ncome (Official Form 106|)
Copy your combined monthly income from line 12 of Scheduie / ................................................................................ $ j ?'19_164
5. Scheduie J.' Your Expenses (Official Form 106J) o
Copy your monthly expenses from line 220 of Scheduie J .......................................................................... $ 2’509'0

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
['_°j No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

l Yes
7. What kind of debt do you have?

- Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a persona|, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes 28 U.S.C. § 159.

[:| Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules

Official Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistica| information page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcaseioom Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 18 of 65

 

 

Debtor1 CRYSTAL MO,N|QUE HOPK|NS Case number (ifknOW/i)
, §
8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; oR, Form 1223 Line 11; oR, Form 1220-1 Line 14. $ 31356-9° §
_11__1_11_1;

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ n g 0.00"
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ *¢ _ l iM
9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.) $ ` WMO_(LL
9d. Student loans. (Copy line 6f.) $ jim ,_ QM
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 69.) vw M
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ ii …M
99. Total. Add lines 9a through 9f. § $ j j `M

Official Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 19 of 65

 
 

Fill in this information to identify your case and this filing:

 

 

 

lDebf°il cRYsTAL MoNiQuE HoPi<iNs

§ First Name Middle Name Lasti|"ame ` 4 §

Debtor 2 §
iv Last Name "`

l (spcuse, irniing) Firsr Name '* Middle Naine

l United States Bankruptcy Court for the: DlSTRiCT OF NEVADA

Case number § Ei Check if this is an

amended filing

Official Form 106A/B
Scheduie AlB: Property 12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two married people ara liling together, both are equally responsible for supplying correct
infonnation. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest in
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

- No. Go to Part 2.
g Yes. Where is the property?

mDescn`be Your Vehicles 7 7

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpr'red Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

[i No
l Yes
. . - Do not deduct secured claims or exemptions Put
3.1 Make. TOYS)'EA w m MW Who has an interest in the property? check one the amount of any secured claims on Scheduie D:
Mode|; HlGHLANDER l Debtor 1 only Creditors Who Have C/aims Secured by Property.
Year: 12°_°5'11 1111_)_11 n Debto' 2 Only Current value of the Current value of the
Approximate mileage: r~` [:| Debtor 1 and Deb¢or 2 only entire property? portion you own?
5ther informaiiOri_'-r [:l At least one of the debtors and another
[:l Check if this is community property N` $3»279_4:91 w_$§jzo‘-°°
(see instructions)
4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
l No
[:l Yes
5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for $3 204 00
pages you have attached for Part 2. Write that number here => ' WN_1 ’ ' h§
Describe Your Personal and Household items n _ rw`_i
Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?

Do not deduct secured
claims or exemptions

6. Household goods and furnishings
Examples: Major appliances furniture, linens, china, kitchenware

[:| No
Official Form 106A/B Scheduie A/B: Property page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 20 of 65
Debtor1 CRYSTAL MON|QUE HOpK|N$ Case number (ifknown) § _»"

 

l Yes. Describe .....

 

iiisc HousEriQi_o FuRNiruRE " g " n " mssoo.oq§

7. E|ectronics
Examp/es: Teievisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections', electronic devices
including cell phones, cameras, media players, games
|:l No

l Yes. Describe .....

 

 

lLAPToRcoMPurER,cELLRHoNE rv,r n ` § V_$roo.o¢o_,

 

8. Co||ectib|es of value
Examp/es.' Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections memorabilia, collectib|es

l No
i:i Yes. Describe .....

9. Equipment for sports and hobbies
Examp/es.' Sports, photographic, exercise, and other hobby equipment; blcycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry too|s;
musical instruments

l No
i:i Yes. Describe .....

10. Fireanns
Examp/es: Pistols, rifles, shotguns, ammunition, and related equipment

l No
|:l Yes. Describe .....

11. Ciothes
Examp/es: Everyday clothes furs, leather coats, designer wear, shoes, accessories

|:l No
l Yes. Describe .....

 

‘cLoTHi§ic FoR FAMiLY §§ " " j § § rigi$`§uq.gg

12. Jeweiry
Examp/es.' Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, go|d, silver

l No
i:i Yes. Describe .....

13. Non-fam'i animals
Examp/es: Dogs, cats, birds, horses

l No
El Yes. Describe .....

14. Any other personal and household items you did not already |ist, including any health aids you did not list
l No
El Yes. Give specific information .....

15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached l 1 00 00
for Part 3. Write that number here. 7 s 9

 

 

Describe Your Flnanclal Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

 

Official Form 106A/B Scheduie A/B: Property page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 21 of 65

Debtor1 CRYSTAL MONlQuE HOPK|NS _' Case number (ifknown)

16. Cash
Examples: Money you have in your waiiet, in your home, in a safe deposit box, and on hand when you file your petition

El No
- Yes ................................................................................................................

 

Cash nn 1 >i*wM

17. Deposits of money
Examples: Checking, savings or other financial accounts certificates of deposit; shares in credit unions brokerage houses and other similar
institutions if you have multiple accounts with the same institution, list each.
|:| No

l Yes ........................ institution name:

 

17.1. cHEcKiNG VVcHAsE BANK $100.00

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds investment accounts with brokerage finns money market accounts

-No

El Yes __________________ institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

-No

El Yes Give specific information about them ...................
Name of entity: % of ownership:

20. Govemment and corporate bonds and other negotiable and non-negotiable instruments
Negotiab/e instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

-No

|:| Yes. Give specific information about them
issuer name:

21 _ Retirement or pension accounts
Examples: interests in lRA, ERlSA, Keogh, 401 (k), 403(b), thrift savings accounts or other pension or profit-sharing plans

El No
l Yes. List each account separateiy.
Type of account: institution name:

401K BANK oF AM_§RicA g …§570.00

 

 

22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords prepaid rent, public utilities (eiectric, gas, water), telecommunications companies or others

-No

ij Yes ..................... institution name or individuai;

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
. No
l:| Yes _____________ issuer name and description

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

- No
[| Yes _____________ institution name and description Separateiy file the records of any lnterests.11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
- No
ij Yes. Give specific information about them...

Official Form 106A/B Scheduie A/B: Property page 3
Sofiware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 22 of 65
Debtor1 cRYsTAL MoNiQuE HOPKle case number (irknown) ,1__1

26. Patents, copyrights, trademarks, trade secrets and other intellectual property
Examples: intemet domain names websites, proceeds from royalties and licensing agreements

l No
|:i Yes Give specific information about them...

27. Licenses, franchises and other general intangibles
Examples: Building permits exclusive licenses cooperative association holdings liquor licenses professional licenses

l No
|:i Yes Give specific information about them...

Money °' P'°Pe"t¥ Owed to yOU? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
ill No

l Yes. Give specific information about them, including whether you already filed the returns and the tax years .......

 

§ AxRETuerM j FEDERAL j$lslr.rloy

29. Fami|y support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement property settlement

-No

I:i Yes. Give specific information ......

30. Other amounts someone owes you
Examples: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation, Social Security
benefits unpaid loans you made to someone else

-No

Ei Yes Give specific information..

31. interests in insurance policies
Examples: l-leaith, disability, or life insurance~, health savings account (HSA); credit, homeowners or renter’s insurance

-No

i:i Yes Name the insurance company of each policy and list its value.
Company name: Beneliciary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance poilcy, or are currently entitled to receive property because
someone has died.

-No

|:i Yes Give specific information..

33. Claims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes insurance claims or rights to sue

- No
l:l Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
l No
l:l Yes. Describe each claim .........

35. Any financial assets you did not already list
- No
l:] Yes Give specific infonnation.

Official Form 106A/B Scheduie A/B: Property page 4
Soflware Copyright (c) 1996-2018 Best Case, LLC - www,beslcase,com Best Case Bankruptcy

Case 18-16331-ab|

Debtor1 cRYsTAL MoNiQuE lloPKle

 

Case number (ifknown)

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

Doc 1 Entered 10/23/18 10:02:44 Page 23 of 65

 

 

 

 

 

 

 

 

 

 

for Part 4. Write that number here 1111_ $%2111719101
Describe Any Business-Reiated Property You Own or Have an interest ln.r List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
- No. Go to Part 61
Ei Yes. co to line 38.
Describe Any Farm- and Commerciai Fishing-Related Property You 0wn or Have an interest ln.
if you own or have an interest in farmland,list it in Part 1.
46. Do you own or have any legal or equitable interest in any fan'n- or commercial fishing-related property?
. No. Go to Part 71
m Yes. Go lo line 47.
maurice All Property Ycu own cr Have an interest in That Ycu oid th Liet Abcve j
53. Do you have other property of any kind you did not already iist?
Examples: Season tickets country club membership
l No
i:i Yes. Give specific information .........
54. Add the dollar value of ali of your entries from Part 7. Write that number here .................................... § r_ i§t)`_~(_)¢(*)_A
-iet the rewis cf Eacli"l=’art cf this Form '_ § / _ _
55. Part1: Total real estate, line 2 iv $0.¢99¢
56. Part 2: Total vehicles, line 5 $3,¢29§.,_(&
57. Part 3: Total personal and household items line 15 "___ $1,900_00n
58. Part 4: Total financial assets, line 36 j $4,21'("_(`)4(7)j
59. Part 5: Total business-related property, line 45 vi io…
60. Part 6: Total fan'n- and fishing-related property, line 52 q_v§O~_o£
61. Part 7: Total other property not listed, line 54 + _ $().00v
62. Total personal property. Add lines 56 through 61..1 4 w M $9 321_00 Copy personal property total j $9,;§;_1~_*(“)"(!j
63. Total of all property on Scheduie AlB. Add line 55 + line 62 $9,321_00
thciai Form 106A/B Scheduie A/B: Property page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www,bestcase.com

Best Case Banluuptcy

Case 18-16331-ab|

 

Fill in this information to identify your case:

 

 

 

` Debtor1 CRYSTAL MON|QUE HOPK|NS

` First Name 7 Middle Name `l;ast Name ' ` j v ii
l Debtor 2

5 (Spouse if, t'i|ing) First Name Middle Name Lasi Name n

`United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

Case number
1 (if known) "~ "`

l
L

 

Official Form 1060
Schedule C: The Property You Claim as Exempt

Doc 1 Entered 10/23/18 10:02:44 Page 24 of 65

ij Check if this is an
amended filing

4/16

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. lf more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and

case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so ls to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.
_ldentify the Property You Claim as Exempt »_M _VA
1_ Which set of exemptions are you claiming? Check one only, even if your spouse is liling with you.

- You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)

El You are claiming federal exemptions 11 U.S.C. § 522(b)(2)
2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the
portion you own

Brief description of the property and line on Amount of the exemption you claim

Schedule A/B that lists this property

 

Specitic laws that allow exemption

 

 

 

 

 

 

 

Copy the value from Check only one box for each exemption.
Schedule A/B
2005 TOYOTA HlGHLANDER $3 204_00 - $0_00 Nev. Rev. Stat. § 21.090(1)(f)
Line from Schedule A/B: 3.1 1 »…
n 100% of fair market value, up to
any applicable statutory limit
MlSC HOUSEHOLD FURN|TURE $600_00 l $600_00 Nev. Rev. Stat. § 21 .090(1)(b)
Line from Schedule A/B: 6.1 ~~~~~~~~ 4 '~ ~~~~
m 100% of fair market value, up to
any applicable statutory limit
LAPTOP COMPUTER, CELLPHONE $7°°_°° - $7°°_°° Nev. Rev. Stat. § 21.090(1)(b)
TV, ~~ ~ ' -»~¢
Line from Schedule A/B: 7.1 m 100% of fair market value, up to
any applicable statutory limit
CLOTH|NG FOR FAMlLY $600_00 - $600_00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 11.1
n 100% of fair market value, up to
any applicable statutory limit
Cash $2°_00 - $20'00 Nev. ReV. Stat. § 21.090(1)(2)

 

Line from Schedule A/B: 16.1 ~'~~-
n 100% of fair market value, up to
any applicable statutory limit

Official Form 1060 Schedule C: The Property You Claim as Exempt
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

page 1 0f2
Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 25 of 65

Debtor 1 CRYSTAL MCNlQUE HOPK|NS
Brlef description of the property and line on Current value of the

Schedule A/B that lists this property portion you own
Copy the value from
Schedule A/B

Line from Schedule A/B: 17.1 vii

 

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption.

l $100.00

 

m 100% of fair market value, up to
any applicable statutory limit

 

Specific laws that allow exemption

Nev. Rev. Stat. § 21.090(1)(2)

 

401 K: BANK CF AMER|CA

 

Nev. Rev. stat § 21.090(1)(r)

 

7 .00 570.00
Line from Schedule A/B: 21 .1 ~~ $50_ l '~ ~~- ~ ~;~'
m 100% of fair market value, up to
any applicable statutory limit
FEDERAL: TAX RETURN $3’527_00 - $3,527_00 Nev. Rev. Stat. § 21.090(1)(aa)

Line from Schedule A/B: 28.1 _*a*-~~»

m 100% of fair market value, up to
any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment,)

- No
I:l Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
i:l No
l:l Yes
Official Form 1060 Schedule C: The Property You Claim as Exempt

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase_com

page 2 of 2
Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 26 of 65

Fill in this information to identify your case:

06wa CRYSTAL MoNiQuE HoPi<iNs

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Di$fll€l Ol N€Vada

Case number

minole El check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, f`i|l it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1, Do any creditors have claims secured by your property?
l;l No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
ij Yes. Fill in all of the information below.

m List All Secured Claims

 

Column A Column 8 Column C
2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately mount of claim Value of c¢_,lllalm.al Unsecured
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. 00 not deduct me that supports this p°nl°n
As much as possible, list the claims in alphabetical order according to the creditor’s name. value of collateral claim llany
PR|ME ACCEPTANCE Describe the property that secures the claim: $ 8’622' $ 3’204' $ 5'418'

 

 

 

Creditor's Name
3371 S STATE STREET #200mg

Number Street

~ 2005 TOYOTA HlGHLANDER

 

As of the date you file, the claim is: Check all that apply.

a Contingent
SALT LAKE CiTY UT 84107 n Unliqulda¢ed

 

 

 

City State ZlP Code n Dispuled
Wh° °WeS the debf? Check One- Nature of iien. check ali that appiy.
m Debl°' 1 0an n An agreement you made (such as mortgage or secured
a Debtor2 only car loan)
l;] Deblor 1 and Deblol- 2 Only g Statutory lien (such as tax |ien, mechanics lien)
n At least one of the debtors and another Judgme"\ lien from a lawsuit

ll other (including a right to oriset) PURCHASE MON
l:l Check if this claim relates to a
community debt
Date debt was incurred 02/24/2017 l Last 4 digits of account number l 1 l _1__
|-2~`2] Describe the property that secures the claim: $ $ $

 

 

 

Creditor's Name

 

Number \ Street

 

As of the date you file, the claim is: Check all that apply.

 

 

n Contingent
l;l unliquidated
City State ZlP Code m Dlspuled
Wh° °WeS the debt? Check O"e- Nature of lien. Check all that apply.
n Debfol 1 0an n An agreement you made (such as mortgage or secured
l;l Debtorzoniy carloan)
n Deblol 1 and Deblol» 2 Only m Statutory lien (such as tax lien, mechanics lien)
n At least one of the debtors and another n Judgm€m lien from a lawsuit
g Other (including a right to offset)
El Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number ___ $_ _ _

 

 

 

 

Add the dollar value of your entries in Column A on this page. Write that number here: k 8 622|

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of3_

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 27 of 65

Deblo,, CRYSTAL MON|QUE HOPK|NS

Firsl Name Middle Name Last Name

Case number tirl<newn)

 

 

Additionai Page Column A Co/umn`e column c
Amount of claim Value of collateral Unsecured

After listing any entries on this page, number them beginning with 2.3, followed D° not dedumhe that supports lhls portion

by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

value of collateral. Claim lf any
Describe the property that secures the claim: $ $ 5
Creditor`s Name
Number Street
As of the date you file, the claim is: Check all that app|y.
n Contingent
city state ziP code l:l unliquidated
n Disputed
Wh° owes the debl? Check On@. Nature of lien. Check all that app|y.
n Debtu' l Only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
[] Debtor1 and Deblol 2 only n Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another n Judgmem lien from 3 lawsuit
n Other (including a right to offset)
n Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ __ _ §
m Describe the property that secures the claim: 5 $ 5
Creditor's Name
Number Street _ _ _ v l 445
As of the date you file, the claim is: Check all that app|y,
n Contingent
n Unliquidated
City State ZlP Code n Dlspuled
'>
who owes the debt' Check One' Nature of lien. Check all that apply_
n Debtor 1 only n An agreement you made (such as mortgage or secured
n Debtor 2 only car |oan)
m Debtor 1 and DeblOF 2 Only n Statutory lien (such as tax lien, mechanic‘s lien)
n At least one of the debtors and another ij Judgment lien from 3 lawsuit
ll th ' d' ' tt tt
n Check if this claim relates to a 0 er (mc|u mg a ngh 0 o sen
community debt
Date debt was incurred Last 4 digits of account number_ _ _ __
m 7 Describe the property that secures the claim: 5 5 5

 

 

Credit;r`s Name

 

 

 

Number Street
As of the date you file, the claim is: Check all that app|y.
n Contingent
city state ziP code El unliquidated
n Disputed
who owes the debt? Check O"e- Nature Of lien. Check all that app|y.
n Debt°' 1 Only m An agreement you made (such as mortgage or secured
n Debtor 2 only car |oan)
[] Deblol»l and Deblor 2 0nly n Statutory lien (such as tax lien, mechanics lien)
l:l At least one di the debtors and another n Judgmenf lien from a lawsuit
n Other (including a right to offset)
n Check if this claim relates to a

community debt

Date debt was incurred _ Last 4 digits of account number __

Add the dollar value of your entries in Column A on this page. Write that number here:

if this is the last page of your form, add the dollar value totals from all pages,
Write that number here:

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property pagez_ of§_

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 28 of 65

Debm,1 CRYSTAL MON|QUE HOPK|NS

Firsl Name Middle Name Last Name

Case number ttlltnawn)

 

 

m List others to Be Notified for a Debt That You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. lf you do not have additional persons to
be notified for any debts ln Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E On which line ln Part 1 did you enter the creditor?
Name Last 4 digits of account number _ __ __ __
Number Street
city state zll= code

On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ __ _
Number Street
City State Z|P Code

E On which line ln Part 1 did you enter the creditor?
Name Last 4 digits of account number _ __ __ _
Number Street
City State Z|P Code

On which line in Part1 did you enter the creditor? __
Name Last 4 digits of account numberl 1 _Q_ l
Number Street
City State Z|P Code

E On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ _ __ _
Number Street
City State Z|P Code

E On which line in Part1 did you enter the creditor? __
Name Last 4 digits of account number__ _ _ ___
Number Street
City State Z|P Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page3_ of§__

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 29 of 65

Fill in this information to identify your case:

 

 

 

t Deth|' 1 CRYSTAL MON|QUE HOPK|NS

§ First Narne¢ 7 'Middle Name Last Name 7 j 7 n n `
` Debtor 2

(Spouseif, filing) First Name Middle Name LastNa-m_e'

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

lCase number
_i (if known)

 

|'_'| Check if this is an

Of'HCia| Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

amended filing

12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims. List the other party to
any executory contracts or unexpired leases that could result ln a clalm. Also list executory contracts on Schedule AlB: Property (Official Form 106AIB) and on
Schedule G: Executory Contracw and Unexpired Leases (Official Form 1066). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. lt more space is needed, copy the Part you need, till it out, number the entries ln the boxes on the
left. Attach the Contlnuation Page to this page. lt you have no information to report iri a Part, do not file that Part. On the top of any additional pages, write your
name and case number (lf known).

List All of Your PR|OR|TY Unsecured__Claims

1. Do any creditors have priority unsecured claims against you?
l No. Go to Part 2.
l:l Yes.

List All or Your NoNPRloRlTY unsecured claims

 

3. Do any creditors have nonpriority unsecured claims against you?

ij No. You have nothing to report in this part. Submit this form to the court with your other schedules

l Yes_

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. |f a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. lt more
than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured claims fill out the Contlnuation Page of

 

 

 

 

 

Part 2.
Total claim

tit
4.1 ' ADvANCE AMER|cA Last 4 digits of account number ___ _ _ $500_,90

Nonpriority Creditor's Name

ADVANCE AMER|CA When was the debt incurred? j _ j __ _ n j

3675 S RA|NBOW BLVD STE 100

Las Vegas, NV 89103

Number Street City State le Code As of the date you tile, the claim is: Check all that apply

Who incurred the debt? Check one.

l Debtor1 only n Contingent

l`_`l Debtor 2 only l`_`l unliquidated

n Debtor 1 and Debtor 2 only l:l Disputed

l:l At least one of the debtors and another Type °f NONPR|OR'TV unsecured claim:

l:l Check if this claim is for a community m Student loans

debt l:l Obligations arising out of a separation agreementh divorce thatyou did not

ls the claim subject to offset? report as priority claims

l No l:l Debts to pension or pront-sharing plans, and other similar debts

ij Yes - Other_ Specify COLLECT|ON
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 1 of 13
Software Copyright (c) 1996»2018 Best Case, LLC - www.bestcase.oom 53130 Best Case Bankruptcy

Case 18-16331-ab|
Debtor1 cRYsTAL MoNiQuE HOPKle

Doc 1 Entered 10/23/18 10:02:44 Page 30 of 65

Case number (if kndw)

 

ita - AMERchN ExPREss
Nonpriority Creditor's Name

P.O. BOX 981537
El Paso, TX 79998

 

 

Number Street City State le Code
Who incuned the debt? Check one.

- Debtor1 only

ij Debtor 2 only

El Debtor1 and Debtor 2 only

l:l At least one of the debtors and another
El Check if this claim is for a community

debt
is the claim subject to offset?

l No
l:l Yes

lf‘;§.,,l W, huff
Nonpriority Creditor's Name
3935 S DURANGO DR STE C1
Las Vegas, NV 89147
Number Street City State le Code

Who incurred the debt? Check one.

 

l Debtor1 only

El Debtor 2 only

El oebtor 1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community
debt
ls the claim subject to offset?

- No
l:l Yes

i4-4 t ATT W|RELESS
Nonpriority Creditor's Name
ATT W|RELESS
P.Q. BQX 60017

Los Ange|es, CA 90060
Number Street City State Z|p Code

Who incurred the debt? Check one.
- Debtor 1 only

m Debtor 2 only

El Debtor 1 and Debtor 2 only

 

 

El At least one of the debtors and another
El Check if this claim is for a community

 

Last 4 digits of account number V_W_ $4,941.0£

When was the debt incurred? 02/17[2017

 

As of the date you ile, the claim is: Check all that apply

El Contingent
ij unliquidated

El Disputed
Type of NONFR|OR|T¥ unsecured claim:

El Student loans

El Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

El Debts to pension or profit-sharing plans, and other similar debts

l Other Spec-,ty `coLLEchoN

 

Last 4 digits or account number 4524 _ $4,986.00_

When was the debt incurred? 12/14/2004

 

As of the date you file, the claim is: Check all that apply

m Contingent
m Unliquidated

El Disputed
Type of NONPR|OR|TV unsecured claim:

m Student loans

El Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

m Debts to pension or protit-sharing plans, and other similar debts

Last 4 digits of account number 6177 __ M

When was the debt incurred? 11/16/2016

 

As of the date you file, the claim is: Check all that apply

ij Contingent
El unliquidated

El Disputed
Type of NONFR|OR|T¥ unsecured claim:

El Student loans

 

 

d°bl l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes . Other Spec~rfy COLLECTlON
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 2 of 13

Software Copyright (c) 1996~2018 Best Case, LLC ~ www.bestcase.com

Best Case Bankruptcy

Case 18-16331-ab|

Debtor1 CRYSTAL MON|QUE HOPK|NS

 

Doc 1 Entered 10/23/18 10:02:44 Page 31 of 65

Case number (ii know)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROADSTONE MONTEC|TO

4-5 j APARTMENTS Last 4 digits of account number 5722 _ 7 $2,380.00
Nonpriority Creditor‘s Name _ on "
9745 GRAND TETON DR When was the debt incurred? 10/24/2013
Las Vegas, NV 89166
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
- Debtor1 only m Contingent
l:i Debtor 2 only Ei unliquidated
l:l Debtor1 and Debtor 2 only E| Disputed
l:l At least one of the debtors and another Type °f NoNPRloRlTY unsecured claim:
ij Check if this claim is for a community m Sluuenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. NO m Debts to pension or profit-sharing plans, and other similar debts
l:l Yes l Othe,_ Spec,fy RENT ARRl§ARs

l4.6 BYL COLLECT|ON SERV|C§S Last 4 digits of account number _ ___ __§,_2§,00_.
Nonpriority Creditor's Name
BYL SERV|CES When was the debt incurred? _(_)_7_!0_1_ I_201 6 _ __
301 LAC EY ST
West Chester, PA 19382
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
l Debtor 1 only U Contingent
El oeotor 2 only E| unliquidated
El Debtor1 and Debtor 2 only l:l Disputed
El At least one of the debtors and another Type of NoNPRloRlTY unsecured claim:
El check if this claim is fora community El Slude"l loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No l:l Debts to pension or pront-sharing plans, and other similar debts
n Yes l Other. specify COLLECT|O_N___ _

141 ? cAsl-l 1 LOANS l.asi4 digits or account number _ _ v__$j_,__1_()0_._(_)_(_)_
Nonpriority Creditor's Name
CASH 1 LOANS When was the debt incurred? __ _ _ __ _
3209 W SAHARA AVE STE 114
Las Vegas, NV 89102 _
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only El Contingent
E| oeotor 2 only El unliquidated
El Debtor 1 and Debtor 2 only l:l Disputed
El At least one of the debtors and another Type °f NoNPRl°RlTY unsecured claim:
El Check if this claim is for a community m Sludenl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No m Debts to pension or proHt-sharing plans, and other similar debts
l-_-l Yes - Other Specifv EQLLEM!¢__MWW a i,i

Ofiicial Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 3 of 13

Software Copyright (c) 1996-2018 Best Case, LLC - www,bestcase.com

Best Case Bankruptcy

Case 18-16331-ab|

Debtor1 CRYSTAI_._MON|QUE HOPK|NS

 

Doc 1 Entered 10/23/18 10:02:44 Page 32 of 65

Case number (ifl<now)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~l_._t._a_ CASH oAS|S Last 4 digits of account number j1696 4 l 4 $289.14

7 Nonpriority Creditor's Name nn n l w n ii n w "_w" n
CAS|-| OAS|S When was the debt incurred?
5628 W CHARLESTON BLVD
Las Vegas, NV 89146
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
l Debtor1 only ij contingent
m Debtor 2 only l:] Unliquidated
El Debtor1 and Debtor 2 only El Disputed
ij At least one of the debtors and another T¥P° °t NONPR|OR|TY unsecured °'°'"‘¢
l:l Check if this claim is for a community m Student loans
debt El Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
m Yes l Other Specjiy COL}:ECT|ON

4.9 l CHECK C|TY Last 4 digits of account number d __ __ _§3_25.00
Nonpriority Creditor's Name 7 v
CHECK C|TY When was the debt incurred?
5861 W CRA|G ROAD
Las Vegas,__NV 89130 _ __
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
m Debtor 2 only n Unliquidated
n Debtor 1 and Debtor 2 only n Disputed
l:] At least one of the debtors and another Type °r NONPR|OR|TV unsecured clelrn:
l:] Check if this claim is for a community l:l Student loans
debt l:] Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
. No n Debts to pension or pront-sharing plans, and other similar debts

4.1

0 COX COMMUN|CAT|ONS Last 4 digits of account number 6539 n __ _ _ v $94_7_09_
Nonpriority Creditor's Name
COX COMMUN|CAT|ONS When was the debt incurred? 05/2§_/2017
PO BOX 79175
Phoenix, AZ 85062 _
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
El Debtor 2 only ij unliquidated
m Debtor1 and Debtor 2 only m Disputed
l:] At least one of the debtors and another Type °r NONPR|OR|TV unsecured claim:
l:] Check if this claim is for a community m Student l°ans
debt l:] Obligations arising out of a separation agreement or divorce that you did not
is the cialm subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
5 Yes l other specify §QH;§S"_T_'Q§W,,_MM ,2_

Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 4 of 13

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcasa.com

Best Case Bankruptcy

Case 18-16331-ab|

Debtor1 cRYsTAL MoNiQuE l-ioPKlN_'_s

`4.1 `

Doc 1 Entered 10/23/18 10:02:44 Page 33 of 65

Case number (itknow)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ij 7 DESERT PED|ATR|CS Last 4 digits of account number $581.61
4 Nonpriority Creditor's Name if n v nw r*"` inn W¥W'
7180 CASCADE VALLEY CT #180 When We$ the debt incurred? # w w
Las Vegas, NV 89128 __
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
El Debtor 2 only Cl unliquidated
El Debtor 1 and Debtor 2 only El Disputed
n At least one of the debtors and another Type °r NoNPRl°RlTY unsecured claim:
Cl check if this claim is for a community m student '°a"S
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:l Debts to pension or protit-sharing plans, and other similar debts
Cl Yes - Other Specify MEl?lpAL BlLL _
; 4.1
‘2 HANGOVER BA|L Last 4 digits of account number 5459 j 7 $1,485.00
Nonpriority Creditor's Name ' '“ ` mg
1600 LAS vEGAs BLVD souTl-i when was inc debt incurred? oz/o§lgol; _
STE 140
_Las Vegas, NV 89104
Number Street City State Zip Code As of the date you h|e, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
El Debtor 2 only |:l unliquidated
l:l Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type °r NoNPRloRlTY unsecured claim:
El check iftnis claim is for a community l:l Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans, and other similar debts
n Yes - ther_ Specify _COLLECT'ON
l;t`l?_l
ll § HEALTHCARE PARTNERS NEVADA Last 4 digits of account number 7782 $252-00
W Nonpriority Creditor's Name s n reg s j s
l-lEAl_THcARE PARTNERS NEVADA when was the debt incurred? _ _ _ _ v j
P.O. BOX 1737
Las Vegas, NV 89125
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only l:l Unliquidated
n Debtor 1 and Debtor 2 only l:l Disputed
Cl At least one of the debtors and another Type °r NoNPRl°RlTY unsecured ctalrn:
l:l Check if this claim is for a community l:l Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other. Sl>e<=lfy Negan _,_m j iv
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 5 of 13

Sofiwars Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com

Best Case Bankruptcy

Case 18-16331-ab|

Debtor 1 CRYSTAL MON|QUE HOPK_|ANS

Doc 1 Entered 10/23/18 10:02:44 Page 34 of 65

Case number (if know)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Softwere Copyright (c) 1996-2018 Best Case, LLC - www.bestcasercom

l4_1 LABORATORY CORPORAT|ON OF

l 4 AMER|cA _ Last 4 digits or account number 7238 $26.41
Nonpriority Creditor's Name isn w "` n s ` "A
p_o_ Box 2240 When was the debt incurred? 10/19/2017
Burlington, NC 27216-2240
Number Street City State Zip Code As of the date you tiie, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor1 only m Contingent
m Debtor 2 only m Unliquidated
L_.l Debtor1 and Debtor 2 only El Disputed
m At least one of the debtors and another Type cr NoNPRl°RlTY unsecured claln":
m Check if this claim is for a community l:l sludent loans
debt n Obligations arising out of a separation agreementh divorce that you did not
is the claim subject to offset? report as priority claims
- No Cl Deth to pension or pront-sharing plans, and other similar debts
m YES - Other_ Specjfy MED|CAL BlLL _ _____

4.1

5 LABORATORY MED|C|NE Last 4 digits of account number 8164 $355.00

Nonpriority Creditor's Name 4 j
LABORATORY MED|CINE When was the debt incurred? 09/24/201_47_
8085 R|VERS AVE #100
Charieston, SC 29406
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only n Contingent
Cl Debtor 2 only cl Unliquidated
n Debtor 1 and Debtor 2 only n Disputed
m At least one of the debtors and another Type or NoNPRloRlTY unsecured claim:
m Check if this claim is fora community l:l studenl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No n Debts to pension or profit-sharing plans, and other similar debts
Cl ¥es . Other specify MEDCIAE`B_ILL

4_1 l

5 LAS VEGAS FlNANClAL Last 4 digits of account number j j 7 $3_0_0;00
Nonpriority Creditor's Name n
5715 W SAH HARA STE 103 When was the debt incurred? iv___ j ` ____ j
Las Vegas, NV 89146
Number Street City State Zip Code As of the date you tiia, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
El Debtor 2 only ill unliquidated
n Debtor 1 and Debtor 2 only Cl Disputed
m At least one of the debtors and another Type or NONPRloRlTY unsecured claim:
L_.l Check if this claim is for a community cl studenl loans
debt cl Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No m Debis to pension or profit-sharing plans, and other similar debts
L_-l Yes l other specify CoLLECTloN_ _ __ h _ _ ____i_

Official Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 6 of 13

Best Case Bankruptcy

Case 18-16331-ab|
Debtor1 ,cRYsTAL MoNiQuE HOPKle g

Doc 1 Entered 10/23/18 10:02:44 Page 35 of 65

Case number (ir knew)

 

 

 

 

 

 

 

 

 

 

 

 

 

Fs a
l 4.1
17 __ LOANMAX TlTLE LOANS f ii Last 4 digits of account number $700.00
Nonpriority Creditor's NaT Af _ in …” j ` " d *
3276 LAS VEGAS BLVD When was the debt incurred? j n
_Las Vegas, NV 891 15 h
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
m Debtor 2 only l:l Unliquidated
l:l Debtor1 and Debtor 2 oniy m Disputed
l:l At least one of the debtors and another Type °r N°NPRl°RlTY unsecured claim:
l:l Check if this claim ls for a community l:l Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other. Specify CO|~__|:ECTIQNS f j ¢i)r
`4.1 NEVADA TlTLE AND PAYDAY
8 l LOANS, INC Last 4 digits of account number $35Q.OO
rig Nonpriority Creditor's Name "W)Wrg inn * c rif
NEVADA TlTLE AND PAYDAY when was the debt incurred? g g j gm j if
LOANS,
1549 NORTH RANCHO DR|VE
Wl_¢as Vegas, NV 89106 vi
Number Street City State Zip Code As of the date you file, the claim ls: Check all that apply
Who lncuned the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only l:l Unliquidated
m Debtor1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type or NoNPRl°RlTY unsecured claim:
m Check if this claim is for a community l:l Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
l:| ¥es - other, Specjfy iQQLLECTlQN{ wit
4.1 l
9 g N|GHTRAYS Last 4 digits of account number BAYS j j j j $68 00
'N?rmr"éditors_tlam?mwrr '""
P_o_ Box 204285 when was the debt incurred? 08/18 4
Dallas, TX 75320-4285 rrrrrr j
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
l:l Debtor 2 only l:l Unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type or NoNPRl°RlTY unsecured claim:
l:l Check if this claim is for a community l:l Sluuenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
m ¥es - Other. Specify MEDV|SAL BlLL ,_, ,,_
Official Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 7 of 13

Soflware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.oom

Best Case Bankruptcy

Case 18-16331-ab|
Debtor1 cRYsTAL MoNiQuE HOPKle

Doc 1 Entered 10/23/18 10:02:44 Page 36 of 65

Case number (ir know)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 z
0 ~1 OAS|S GATEWAY APARTMENTS Last 4 digits of account number 1798 $7,139-00
Nonpriority Creditor's Name
6501 VEGAS DR When was the debt incurred? 05/08/2015
Ms_.NV 8910,8_"
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only El Contingent
E| Debtor 2 only E| unliquidated
n Debtor 1 and Debtor 2 oniy n Disputed
|:l At least one of the debtors and another rYPe °r NONPR|OR|TY unsecured °'°*"‘=
n Check if this claim is for a community m Sludenl loans
debt El Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No cl Debts to pension or pront-sharing plans, and other similar debts
l:l Yes l Other_ Specify RENT ARREARS
lee PAcll=lc ANESTHEslA
l 1 l CQNS|JLTANTS Last 4 digits of account number 8957 $201-00
Nonpriority Creditor's Name 7
2450 W CHARLESTON BLVD When was the debt incurred? 10/20/2011
eLa_s_l!t¢aa§e_N,\e/_§.LQZ,_,_,i_t,.__,_,, ,, ,,, ,,,
Number Street City State le Code As of the date you tile, the claim ls: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only cl Contingent
n Debtor 2 only cl Unliquidated
n Debtor 1 and Debtor 2 only m Disputed
U At least one of the debtors and another Type or NoNPRl°RlTY unsecured clelrn:
l:l Check if this claim is for a community cl sludenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or pront-sharing plans, and other similar debts
n Yes l Other_ Specify MED|CAL BlLL m
§§
§2 j PEDIATR|X MED|CAL GROUP Last 4 digits of account number 4516 $1,16?-00
Nonpriority Creditor's Name
p_o_ Box 38087 When was the debt incurred? _QIMZAO]}> f 4 l v _ Wii
Chi<=a O» lL 60689:19_8_7~_.,_,_...__ , ,
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only E| contingent
|:l Debtor 2 only |:l unliquidated
El Debtor1 and Debtor 2 only ij Disputed
l:l At least one of the debtors and another Type or NoNPRl°RlTY unsecured claim:
m Check if this claim is for a community n Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No n Debts to pension or profit-sharing plans, and other similar debts
'3 Yes l Other Specrv ME?!§!*P_P'LL t
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 8 of 13

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.oom

Best Case Bankruptcy

Case 18-16331-ab|

Dethri CRYSTAL MON|QUE HOPK|NS

 

Doc 1 Entered 10/23/18 10:02:44 Page 37 of 65

Case number (irl<now)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 PROGRESS|VE FlNANClAL
3 SERV|_(;ES Last 4 digits of account number $500.00

Nonpriority Creditor's Name s r n *4
PROGRESS|VE FlNANClAL When was the debt incurred? j
SERV|CES
1919 W FA|RMONT DR STE 8
Ternpe, Az 85282…H
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only n Contingent
n Debtor 2 only g Unliquidated
Ei Debtor1 and Debtor 2 only E| Disputed
l:l At least one of the debtors and another Type er NONFR'oR'TY unsecured claim:
ij Check if this claim is for a community n Student '°ans
dabt n Obligations arising out of a separation agreementh divorce that you did not
ls the claim subject to offset? report as priority claims
- No g Debts to pension or profit-sharing plans, and other similar debts
U ¥es l Other specify COLLECT|ON _____ §

§ 4.2 3

l 4 l SPR|NT Last 4 digits of account number 3800 $515.00
Nonpriority Creditor's Name m “ rr'r*r `r
SPR|NT When was the debt incurred? 10/06/2015 n
PO BOX 54977
Los Angeies, CA 90054
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only U Contingent
Ei Debtor 2 only Ei unliquidated
Ei Debtor1 and Debtor 2 only i:i Disputed
\:i At least one of the debtors and another Type °r NoNpRloRm unsecured claim:
\:i Check if this claim is for a community n Student loans
debt n Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No n Debts to pension or profit-sharing plans, and other similar debts
g ¥es - Other. Specify COLLECTION

Fv__t___

;4.2 SUMMERLlN HOSP|TAL MEDiCAL

, 5 CENTER, LLC Last 4 digits of account number 5456 $201.00
Nonpriority Creditor's Name
SUMMERLlN HOSP|TAL MEDiCAL When Wa$ the debt incurred?
CEN
P.O. BOX 31001-0827
Pasadena, CA 91110-0827
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only n Contingent
n Debtor 2 only El Unliquidated
m Debtor 1 and Debtor 2 only n Disputed
l:l At least one of the debtors and another Type er No"pR'oR'TY unsecured claim:
\:l Check if this claim is for a community n Studeru loans
debt \:i Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No n Debts to pension or profit-sharing plans, and other similar debts
n ¥es l other specify M§_QiCAL BlLL

Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 9 of 13

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.oom

Best Case Bankruptcy

Dethf1 CRYSTAL MON|QUE HOPK|NSV_V… n

Case 18-16331-ab|

 

 

 

Doc 1 Entered 10/23/18 10:02:44 Page 38 of 65

Case number (if know)

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.oom

 

 

 

 

572 l
le 1 SUNR|SE MED|CAL CENTER Last-tdigits of account number 8221 $84,622~65
Nonpriority Creditors Name firing "rm""` WM~ _
P.O. BOX 740766 When was the debt lncurned? ft_)§[jl§»_l2011“_.___ “A`_A¢
Cincinnati, CH 45274-0766
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
Ei Debtor 2 only Ei unliquidated
ij Debtor1 and Debtor 2 only ij Disputed
m At least one of the debtors and another Type °r NoNPruoRlTV unsecured cuu"u
m Check if this claim is for a community l:l Student loans
debt m Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No m Debts to pension or profit~sharing plans, and other similar debts
Ei Yes l Other. Spe¢ify MEDC|AL BlLL
l §§
l 7 l TlTAN lNDEM|TY Last 4 digits of account number 4599 $105.00
" “N`o'npricrl`ty" creditoFs`vN§niew" " " r"'
1 NAT|ONW|DE BLVD #1 When was the debt lncurred? 11l15l2012
Columbus, OH 43215-2226
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
[I| Debtor 2 only [I| unliquidated
Ei Debtor1 and Debtor 2 only ij Disputed
l:l At least one of the debtors and another Type °r NoNPruoRrry unsecured cunnu
l:l Check if this claim ls for a community [:l Student loans
debt m Obligations arising out of a separation agreementh divorce that you did not
is the claim subject to offset? report as priority claims
l No m Debts to pension or prolit-sharing plans, and other similar debts
m YeS - ther_ Specjfy CoLl:ECT|oN 4 M#_ k ` N f
42 l
8 UN|TED AUTO CRED|T Last 4 digits of account number 9652 j j 77§5,830.00
Nonpriority Creditor's Name s 4 "
3990 WESTERLY PLACE STE 200 When was the debt lncurned? 0§!_03[20_12*¢” imiiim
New ort Beach, CA §_2660 r_ …____v
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only l:l Contingent
m Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type °r NoNPruoRlTV unsecured cunnu
m Check if this claim is for a community l:l Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No m Debts to pension or pront-sharing plans, and other similar debts
[:l Yes l Other. Spe¢~,fy COLL§(_;TION n j
Ofncia| Form 106 E/F Scheduie ElF: Creditors Who Have Unsecured Claims Page 10 of 13

Best Case Bankruptcy

Case 18-16331-ab|
Debtor1 cRYsTAL MoNiQuE HOPKle

l4.2 ,

9 WOMENS HEALTH ASSOC|ATES

Doc 1 Entered 10/23/18 10:02:44 Page 39 of 65

Case number (ifl<now)

 

Last 4 digits of account number 5822

 

Non priority Creditor's Name

8906 SPAN|SH R|DGE AVE STE 202

l_ae vegas Nv 89148

 

Number Street City State Zip Code
Who incurred the debt? Check one.

l Debtor1 only
l:l Debtor 2 only
l:l Debtor l and Debtor 2 only

l:l At least one of the debtors and another
l:l Check if this claim is for a community

debt
ls the claim subject to offset?

- No
l:l Yes

l_ist others to Be Notitied About a cent That You Already l.isted

When was the debt incurred? 10/05/2017

 

As of the date you file, the claim is: Check all that apply

l:l Contingent
E| unliquidated

ij Disputed
Type of NONPR|OR|TY unsecured claim:
E| Student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

- Other. Specify EDlCAL BILI_M

 

5. Use this page only if you have others to be notified about your bankmptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Simllariy, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. if you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

AFNi, |NC.

AFNi, |NC.

P.O. BOX 3097
Bloomington, lL 61702

Name and Address

AFN|, |NC.
AFN|, |NC.

P.O. BOX 3097
Bloomington, lL 61702

Name and Address

AMER|CAN MED|CAL COLLECT|ON
AGENCY

AMER|CAN MED|CAL COLLECTlON
AG

P.O. BOX 1235

Eimsford, NY 10523-0935

Name and Address

BERGSTROM LAW LTD

9555 S EASTERN AVE STE 200
Las Vegas, NV 89123

Name and Address

CAPlO PARTNERS

CAPiO PARTNERS

2222 TEXOMA PKWY STE 150
Sherman, TX 75091

 

Name and Address
CRED|T COLLECT|ON SERV|CE
P.O. BOX 607

Norwood, MA 02062

Ofticla| Form 106 E/F

Schedule EIF: Creditors Who Have Unsecured Claims
Sofiware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

On which entry in Part1 or Part 2 did you list the original creditor?

Line 4.10 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims
- Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number 6539

On which entry in Part 1 or Part 2 did you list the original creditor?

Line ii of (Check one): l:l Part 1: Creditors with Prion'ty Unsecured Claims
- Part 21 Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 6177

On which entry irl Part 1 or Part 2 did you list the original creditor?
Line 4.15 of (Check one): E| Part 1: Creditors with Pncrity unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 8164

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.28 of (Check one): n Part 1: Creditors with Priority Unsecured Claims
- Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number 1830

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.26 of (Check one): l:l Part1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 8221

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.27 of (check one): Ei Part 1; creditors with Pricrity unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number 4599

Page 11 of 13
Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 40 of 65

Debtor1 gysrAL MoNiQuE HOPKle

Case number (itlmow)

 

Name and Address

DiVERSiFiED CONSULTANTS |NC
P.O. BOX 551268

Jacksonville, FL 32255

Name and Address

iQ DATA iNTERNATlONAL,lNC.
P.O. BOX 340

Botheii, WA 98041

Name and Address

lQ DATA iNTERNATlONAL,lNC.
P.O. BOX 340

Botheii, WA 98041

 

Name and Address
NPAS, iNC

P.O. BOX 99008
Bedford, TX 76095

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.24 of (Check one): n Part 1: Creditors with Priority Unsecured Claims

l Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 3800

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line § of (Check one): Ei Part 1; creditors with Priority unsecured claims
- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 6722

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.20 or (check one): El Part 1; creditors with Priority unsecured claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 1798

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.26 of (Check One): Ei Part 1; creditors with Priority unsecured claims
- Part 2; Creditors with Nonpriority Unsecured Claims

 

 

 

Last 4 digits of account number 8154

 

 

 

 

 

Name and Address

PLUSFOUR iNC.
PLUSFOUR |NC.

6345 S PECOS RD STE 212
Las Vegas, NV 89120

 

Name and Address
PROFESSlONAL CRED|T SERV|CE
P.O. BOX 7548

SPRlNGFlELD, OR 97475-0039

 

Name and Address

QUANTUM COLLECT|ONS
QUANTUM COLLECT|ONS
3080 S DURANGO DR STE 105
Las Vegas, NV 89117-4411

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.21 of (check one): ill Part 1; creditors with Priority unsecured claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 8957

On which entry in Part1 or Part 2 did you list the original creditor?
Line 4.13 of (Check one): El Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 4579

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4-12 Of (Check One).' Ei Part 1: creditors with Priority unsecured claims

l Part 2; creditors with Nonpriority unsecured claims

Last 4 digits of account number 5459

 

 

Name and Address

QUANTUM COLLECT|ONS
QUANTUM COLLECT|ONS
3080 S DURANGO DR STE 105
Las Vegas, NV 89117-4411

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.11 of (check one): ill Part 1; creditors with Priority unsecured claims

l Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

SENTRY RECOVERY

SENTRY RECOVERY

3090 SOUTH DURANGO DR STE 100
Las Vegas, NV 89117-9194

 

Name and Address
TRANSWORLD SYSTEMS
P.O. BOX 15273
Wi|mington, DE 19850

 

 

Name and Address

TRANswoRLD sYsTEMs
P.o. Box15609
wilmington, DE19850

On which entry in Part 1 or Part 2 did you list the original creditor?
Line g of (Check one).' El Part 1; Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 4524

 

On which entry in Part1 or Part 2 did you list the original creditor?
Line 4.22 or (check one): El Part 1; creditors with Priority unsecured claims
- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 4516

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.25 of (check one): ill Part 1; creditors with Priority unsecured claims
. Part 2'. Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 12 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 41 of 65
Debtor1 CRYSTAL MON|QUVE¢HOPK|NVS_ H _r 7 Case number (itl<new)

Last 4 digits of account number 5456

 

mdd the Amoun\s for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

 

 

 

Total Claim
6a Domestic support obligations 63- $ 0.00
Total iv v n jiffy q 7 j
claims
from Part1 6b. Taxes and certain other debts you owe the government 6b. $ o_oo
6c Claims for death or personal injury while you were intoxicated Sc. $ W)iw ' if 0_60“
6d. Other. Add all other priority unsecured claims Write that amount here. 6d. $ jim l jim j w 0_00
6e. Total Priority. Add lines 6a through 6d. 6€. $ 0_00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that o 00
you did not report as priority claims 69 $ g 4 , t ,*'
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ o_oo
61. Other. Add all other nonpriority unsecured claims Write that amount 6i. 7 iiiiiii `
here. $ i, , 121’1314_'5
6j. Total Nonpriority. Add lines 6f through 61. 6j. l $ 121 ,131 _45
thcia| Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 13 of 13

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 42 of 65

Fill in this information to identify your case:

 

 

Debef‘| CRYSTAL MON|QUE HOPK|NS

Flrst Name Nllddle Name Last Name
Debtor 2
(Spouse if, fll`lng) Flrst Name Nllddle Name Last Name

v United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

Case number §
tit known) [| Check if this is an
‘ amended filing

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1 . Do you have any executory contracts or unexpired |eases?
- No, Check this box and tile this form With the court With your other schedules ¥ou have nothing else to report on this form.
m Yes Fill in all of the information below even if the contacts of leases are listed on Schedule A/B.‘Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions forthis form in the instruction booklet for more examples ofexecutory contracts
and unexpired leases

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name Number, Street, City¢ State and ZlP Code
2.1
Name
Number Street
7 City State ZlP code
2.2
Name
NumberH Street
, C,ii._ ,, vf , f,, _,f`, State __ ,zl'l:'jc`_@de,, , , ,
2.3
Name
Number Street
f fm _' City State ZlP Code
2.4
Name
Number Street
j 7 City State ZlP Code
2.5
Name
"Numt>er" "*siie’ei"'" " 5 f j f ' w vi
City f state ' ' zlP Code _____
thcial Form 1066 Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Softvime Copyright (c) 1996-2018 Best Case_ LLC ~ vw»/w bestcase com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 43 of 65

Fill in this information to identify your case:

 

 

 

Debtor1 CRYSTAL MON|QUE HOPK|NS
F'lrst Name Middle Name Last Name
Debtor 2
(Spouse it, tillng) Flrst Name Middle Name Last Name

t United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

7 Case number
irl<nownl l`_'| Check ifthls is an
" amended tiling

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

 

Codebtors are people or entities who are also liable tor any debts you may have. Be as complete and accurate as possib|e. lt two married
people are filing together, both are equally responsible for supplying correct information. lt more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor

- No
El Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Communl`ty property states and territories include
Arizona, Calitornia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washingtonl and Wisconsin.)

l No. onto line 3.
l:l Yes Did your spouse, former spouse, or legal equivalent live with you at the time?

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor it your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 1066). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

 

 

 

 

Column 13 Your codebtor Column 2.' The creditor to whom you owe the debt
Nal't‘e, Numbeh Siieet, ley, State and Z|PCOde Check all Schedules that apply
l`_'l schedule D, line
Name [l Schedule E/F, line
El Schedule G, line
Number Street
city state zlr> code
3.2 7 7 ..... l:l Schedule D, line 7
name El schedule E/F, line j
El Schedule G, line
Number Street
city state zlr> code
Offlcial Form 106H Schedule l-l; Your Codebtors Page 1 ot 1

Softvl@re Copyright (c) 1996-2018 Best Case, LLC - www bestcase com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 44 of 65

Fill in this information to identi

Debtor1 CRYSTAL MON|QUE HOPK|NS

 

Debtor 2
(Spouse, if tillng)

 

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

Case number Check ifthis is:
("k"°`”") ij An amended filing

ij A supplement showing postpetition chapter
13 income as of the following date:

 

 

 

Official Form 106| m
Schedule l: Your income 12/15

 

Be as complete and accurate as possib|e. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

mcrae Emeloyment

1. Fill in your employment _ , ' ,- f
information. Debtor 1 ` ' Debtor 2 or non-titan spouse

 

if you have more than one job, E l t mt l Employed n Employed
attach a separate page with mP °ymen S us
information about additional m N°t employed m N°t employed
em lo ers. .

p y occupation AccouNTlNG
include part-time, seasonal, or
self-employed work. Employer'$ name BALLYS HOTEL AND CAS|NO

 

Occupation may include student Employer’s address 3645 LAS VEGAS BLVD
or homemaker, if it applies SOUTH

Las ng_as, NV 89109

 

How long employed there? 12 YEARS

mm Detai|s About Monthly income

 

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. lf you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2- or
non-filing spouse

List monthly gross wages, salary, and commissions (before all payroll

 

 

2- deductions). lf not paid monthly, calculate what the monthly wage would oe. 2- $ 3’647~43 $ N/A
3. Estimate and list monthly overtime pay, 3. +$ 0.00 +$ NlA
4. calculate gross lncome. Add line 2 + line 3. 4. $ 3,647.48 $ NlA

 

 

 

Official Form 1061 Schedule I: Your Income page 1

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 45 of 65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 CRYSTAL MON|QUE HOPK|NS Case number (i/lrnown)
For Debtor 1 For Dehtur,.itpr
_ ~ non-filiigspouse
Copy line 4 here_h 7777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777 4. $ 3,547_48 $ N/A
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 580.86 $ NlA
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ NlA
5c. Vo|untary contributions for retirement plans 5c. $ 0.00 $ NlA
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ NlA
5e insurance 56. $ 0.00 $ NlA
5f. Domestic support obligations 5f. $ 0_00 $ N/A
59. Union dues 59. $ 97_50 $ N/A
5h. Other deductions. Specify: GARN|SHMENT 5h,+ $ 766_65 + $ N/A
CHAR|TY $ 10.83 $ NlA
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+59+5h. 6. $ 1,455_84 $ N/A
Ca|cu|ate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2,191,64 $ NlA
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts ordinary and necessary business expenses and the total
monthly net income. 8a. $ 0.00 $ NIA
8b. interest and dividends 8b. $ 0.00 $ NlA
80. Fami|y support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenancel divorce
settlement and property settlement 80. $ 0.00 $ NlA
8d. Unemployment compensation 8d~ $ 0.00 $ NlA
8e Social Security 8e. $ 0.00 $ NlA
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies
Specify: __M 8f. $ 0.00 $ NlA
89. Pension or retirement income 89. $ 0.00 $ NlA
8h. Other monthly income. Specify: 8h.+ $ 0.00 + $ NlA
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+89+8h. 9. l; 0_00 l l§ NlAl
l
10. Ca|cu|ate monthly income. Add line 7 + line 9. 10. $ 2,191.64 + $ NlA = $ 2,191.64
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your householdl your dependents your roommatesl and
other friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11~ *$ 0-00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12. $ _2,_19£
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

l No.

 

|:] Yes. Explain: l

OHicial Form 1061 Schedule I: Your Income

page 2

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 46 of 65

Fiii in this information to identify your case:

    

Debtor1 CRYSTAL MON|QUE _HQPK|NS Check ifthis is;
['_`_| An amended filing
Debtor 2 ['_`_| A supplement showing postpetition chapter

 

. (Spouse, ift"tling) 13 expenses as of the following date;

 

united states Bankruptcy court tot the: DlSTRlCT oF NEVADA " MM / oo / YYYY

 

_ Case number
(ii known)

 

Official Form 106J
Schedule'J: Your Expenses 12/15

ia?a"s Em'biét?a n`d"é&u}at§ as'¢'>'bsstble'.`rt twé'ma}rt'éd` pét§§ié artinrin§'tdg”eth?[hét?éré E§haiiy"ré?pé'n‘st)b§`mTSItEM§EbE&`
infonnation. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

-i_?_escribe Your Household
1. is this ajoint case?

 

 

- No. Go to line 2.
l'_`.l Yes_ Does Debtor 2 live in a separate household?

l:l No
l:l Ves_ Debtor 2 must file thcia| Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? [] NO

   

 

 

Do not list Debtor 1 and - yes Fiii out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2_ ' each dependent .............. Debtor 1 or Debtor 2 age live with you?
¥WM@ seem»mtm swest systems
Do not state the l:l No
dependents names SON 4 MONTHS l Yes
l:l No
DAUGHTER 11 l yes
l] No
l:l Ves
l:l No
j j n j j j / l] Yes
3. Do your expenses include - No

expenses ot people other than n
yourself and your dependents? Yes
__Esfimate Y<wr_ Ongs>ivg Monthly Expenses . .. .. _.
Estimate your expenses as ot your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as ot a date after the bankruptcy is filed. lt this is a supplemental Schedule J, check the box at the top ot the form and fill in the
applicable date.

 

include expenses paid for with non-cash government assistance if you know
the value ot such assistance and have included it on Schedule I: Your lncome

   

 

 

 

(ofrtcial Form 1061.) Y°u' expenses

4. The rental or home ownership expenses for your residence. include first mortgage 550 00
payments and any rent for the ground or lot. 4' $ '
if not included in line 4:
4a_ Real estate taxes 4a $ w 10.007
4b, Property. homeowner‘s, or renter's insurance 4b. $ j j id 4 j O.QQ¢
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0_00
4d. Homeowner's association or condominium dues 4d. $ 0.00

5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 47 of 65

Debtor 1 CRYSTAL MON|QUE HOPK|NS

6.

.°°."

11.
12.

13.
14.
15.

17.

21.
22.

23.

24.

 

Utilities:
6a Eiectricity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other. Specify:

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, |aundry, and dry cleaning
Persona| care products and services
Medica| and dental expenses

 

Do not include car payments

lnsurance.

15a Lite insurance

15b. Heaith insurance

iSc. Vehic|e insurance

15d. Other insurance. Specify:

 

Specify:

 

installment or lease payments:
17a. Car payments for Vehicie 1

i7b. Car payments for Vehic|e 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Specify:

 

20a. Mortgages on other property
20b. Real estate taxes

Other: Specify:

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ca|cu|ate your monthly expenses
22a. Add lines 4 through 21 ,

Ca|cu|ate your monthly net income.

53» $ 230.00
5b. $ 0.00
Sc. Telephone, cell phone, lnternet, satellite, and cable services Sc. $ 250_00
eti $ * 0.00
7. $ 300.00
8. $ 300.00
9. $ 75.00
10. $ 75.00
11. $ 0.00
Transportation. include gas, maintenance bus or train fare.
12. $ 260.00
Entertainment, clubs recreation, newspapers magazines and books 13. $ 0_00
Charitabie contributions and religious donations 14. $ 0_00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 0.00
15b. $ 0.00
15a. $ 120.00
15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 0.00
i7a. $ 349.00
i7b. $ 0.00
17c. $ 0.00
17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your Income (Official Form 106|). 18- $ o~oo
Other payments you make to support others who do not live with you. $ 0.00
19,
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. $ 0.00
20b. $ 0.00
20c. Property, homeowners or renter’s insurance 20<:. $ 0_00
20d. Maintenance. repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. +$ 0.00
$ _ __ _______?___.,,5__,99..-,.90 ,
22b. Copy line 22 (month|y expenses for Debtor 2), it any, from Official Form 106J-2 $
220. Add line 22a and 22b. The result is your monthly expenses $ 2,509.00
23a. Copy line 12 (your combined monthly lncome) from Scheduie |. 23a $ 2,191.64
23b. Copy your monthly expenses from line 22c above. 23b. -$ 2,509.00
23c4 Subtract your monthly expenses from your monthly income. 230 $ _317.36

The result is your monthly net income.

 

 

 

 

 

 

 

Do you expect an increase or decrease in your expenses within the year after you me this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

l No.

 

[l Yes § Explain here:

Official Form 106J Schedule J: Your Expenses

page 2

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 48 of 65

 

Fill in this information to identity your case:

 

 

? Debtor 1 CRYSTAL MON|QUE HOPK|NS

First Name Middle Name Last Name
Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

z Case number 1
(if known) [`_| Check ifthis is an
‘ c amended filing

 

 

Official Form 106Dec
Declaration About an individual Debtor's Schedules wis

 

lf two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy fonns?

[]No

l ¥es_ Name of person JANEE ALLEN Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declar that l have read the summary and schedules filed with this declaration and

that they are true an orrect._
4 x

    

 

 

 

 

X
cR TAL oi\iiQu‘E Hoi!i<ii\is signature ot Debtor z
Signature of Debtor1
Date October 19, 2018 Date
Official Form 106Dec Declaration About an individual Debtor's Schedules

Sottvmre Copyright (c) 1996~2018 Best Case, LLC » www bestcase com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 49 of 65

 

Fill in this information to identify your case:

 

 

ioebteit chsTAi_ MoNiQuE HoPKii\is
First Name Middle Name Last Name
_ Debtor 2
(Spouse K, filing) First Name Middle Name Last Name

` United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

Case number ,_
(if knovm) m CheCl( if lhl$ l$ an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 4/16

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

er Detai|s About Your Marita| Status and Where You Lived Before

 

1. What is your current marital status?

l:l Married
l Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

- No

l:l Yes. List all ofthe places you lived in the last 3 years Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communfty property
states and territories include Arizona, Caiifornia, ldaho, Louisiana, Nevada, New Mexico. Puerto Rico, Te)<as, Washington and V\nsconsin.)

l No
l:l Yes Make sure you fill out Schedule H: Your Codebtors (Ofticiai Form 106H).

Explain the Sources of Your income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
if you are tiiing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

l:l No
l Yes Fiii in the details
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that appiy, (before deductions
exciusions) and exclusions)
From January1 of current year until l Wages' Commissions‘ $4,367.30 l:l Wages, commissions

the date yOU filed for bankruptcy: bonuses tips bonuses tips

[] Operating a business l:l Operating a business

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2018 Best Case, LLC » wvwv bestcase com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 50 of 65

 

 

 

Debtor1 CRYSTAL MON|QUE HOPK|NS Case number (irknown)
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply (before deductions and Check all that app|y. (before deductions
exclusions) and exclusions)
For last calendar year: l Wa es Commissions $31,602.12 El Wages commissions
(Januaiy 1 to December 31, 2017 ) bonus§s t'ips ’ bonuses tips
ij Operatmg a business El Operating a business
For the calendar year before that: - Wa es Commis$ion$ $26,233.59 El Wages commissions
(January1 to December 31, 2016 ) bonusgs t`ips ` bonuses‘ tips
ij Operating a business El Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless ofwhether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment
and other public benefit payments pensions rental income; interest; dividends money collected from lawsuits royalties and gambling and lottery
winnings if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separateiy. Do not include income that you listed in line 4.

- No
ij Yes. Fiii in the detaiis.
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exciusions)
exciusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

El No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts Consumer debts are defined in 11 U.S.C. § 101 (8) as “incurred by an
individual primarily for a personai, family, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425' or more?
l:| No. Go to line 7.

m Yes List below each creditor to whom you paid a total of $6,425‘ or more in one or more payments and the total amount you
paid that creditor Do not include payments for domestic support obligations such as child support and aiimony. Aiso, do
not include payments to an attorney for this bankruptcy casel

‘ Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

l Yes Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of$600 or more?

l No_ cotoiine 7.

m Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor Do not
include payments for domestic support obligations such as child support and alimonyl Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for
paid still owe
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2018 Best Case‘ LLC - wva bestcase com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 51 of 65

Debtor1 CRYSTAL MON|QUE HOPK|NS Case number (irknown)

 

7. Vinthin 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
/nsiders include your relatives any general partners relatives of any general partners partnerships of which you are a general partner, corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities and any managing agent, including one for
a business you operate as a soie proprietor. 11 U.S.C. § 101. include payments for domestic support obligations such as child support and

alimony.

l No

|:l Yes. List a|| payments to an insider.

lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
include payments on debts guaranteed or cosigned by an insider.

l No

I:] Yes. List all payments to an insider

lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe include creditor’s name

ldenti Le al Actions, Repossessions, and Forec|osures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court actionl or administrative proceeding?
List all such matters including personal injury cases, small claims actions divorces collection suits paternity actions support or custody
modifications and contract disputes.

I:] No
l Yes. Fill in the details

 

Case title Nature of the case Court or agency Status of the case
Case number
CRYSTAL MON|QUE HOPK|NS COLLECT|ON LAS VEGAS JUST|CE |:l Pending
UN|TED AUTO CRED|T COURT |:l On appeal
Las Vegas, NV 89101
CRYSTAL MON|QUE HOPK|NS COLLECT|ON JUST|CE COURT, LAS El Pending
CASH OAS|S VEGAS TOWNSH|P l:l On appeal
18A002113 REG|ONAL JUST|CE |:l Concluded
CENTER

200 LEW|S AVENUE
Las Vegas, NV 89155-2511

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
Check ali that apply and fill in the details below.

l No.Goioline11.
U Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the

Property
Explain what happened

11. thhin 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

l No
iii Yes. Fill in the detailsA
Creditor Name and Address Describe the action the creditor took Date action was Amount
taken
thcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 52 of 65

Debtor 1 CRYSTAL MON|QUE HOPK|NS Case number (lrl<nown)

 

124 Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors a
court-appointed receiver, a custodian, or another official?

- No
i:i Yes

_u§tcertam,,em§ end centribetiens , ,

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
l No

i:] Yes. Fii| in the details for each gift.

Gifts with a total value of more than $600

Describe the gifts
per person

Dates you gave Value
the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
l No

i:i Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Dates you Value
more than $600 contributed
Charity's Name

Address (Numbei, streetl ciry, state and zlP code)

List Certain Losses

Describe what you contributed

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

-No

iii Yes Fillintne details

Describe the property you lost and

Describe any insurance coverage for the loss
how the loss occurred

Date of your Value of property
. . . . loss lost
include the amount that insurance has pald. Llst pending

insurance claims on line 33 of Schedule A/B.' Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys bankruptcy petition prepa rers_ or credit counseling agencies for services required in your bankruptcy.
i:i No
l Yes Fill in the details

Person Who Was Paid Description and value of any property

 

Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
JANEE ALLEN BANKRUPTCY PREPARER FEE 03/08/2018 $200.00
P.O. BOX 570422
Las Vegas, NV 89157
ALLESDOCSERVICE@GMA|L.COM
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2018 Best Case. LLC - wvwv bestcase com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 53 of 65

Debtor 1 CRYSTAL MON|QUE HOPK|NS Case number tittnawn)

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16_

- No

ill Yes Fill in the details

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment

made

Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any propertyto anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting ofa security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement

- No
ill Yes Fill in the details

Person Who Received Transfer Description and value of

Describe any property or Date transfer was
Address

property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a

beneficiary? (These are often called asset-protection devices.)
l No
iii Yes Fill in the details

Name of trust Description and value of the property transferred Date Transfer was

made
Part 8; List of Certain Financial Accounts, instruments Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
so|d, moved, or transferred?

include checking, savings money market, or other financial accounts; certificates of deposit; shares in banks credit unions brokerage
houses pension funds cooperatives associations and other financial institutions

- No
iii Yes Fill in the details

Name of Financial institution and Last 4 digits of Type of account or Date account was Last balance
Address lNumteer. street, city, state and zlP account number instrument closed, sold, before closing or
C°dei moved, or transfer
transferred
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities
cash, or other valuables?
- No
ill Yes. Fill in the details
Name of Financial institution Who else had access to it? Describe the contents Do you still
Address (Numner, street, city, state and zlP code) Address (Number, street, city, have it?
State and ZlP Code)
22.

Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

- No

ij Yes. Fill in the details

Name of Storage Faci|ity Who else has or had access Describe the contents
Address (Numner. street, city, state and zlP code) to it?

Address lNumner, street, ctty.
State and ZlP Code)

Do you still
have it?

Ochial Form 107 Statement of Financial Affairs for individuals Filing for Ba nkruptcy

Software Copyright (c) 1996-2018 Best Casel LLC - wwvv bestcase com

page 5

Best Case Bankruptcy

_, M<W,,,,,,.a,...‘. … ii .4 ~ ~

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 54 of 65

Debtor 1 CRYSTAL MON|QUE HOPK|NS Case number (i//<nown)

 

 

mdentify Property You Hoid or Control for $omeone E|se

23, Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust
for someone.

. No

[i ves. r=ill in the details

Owner's Name Where is the property? Describe the property Value
Address (Numt>er, street, city. state and zlP code) (Numb€"» Sf'e€f~ C"¥, State and Z'P

Code)

Part 10: Give Detaiis About Environmentai information

 

For the purpose of Part 10, the following definitions appiy:

l Environmentai law means any federai, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances wastes or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances wastes or material.

- Site means any location, facility, or property as defined under any environmental iaw, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites

- Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

l No

l:i Yes. Fill in the details

Name of site Governmentai unit Environmentai law, if you Date of notice
Address (Number, Street, City, State and ZlP Code) Addfe$$ (Number, Street, City, State and know lt

ZlP Code)

25. Have you notified any governmental unit of any release of hazardous material?

- No

ij Yes. Fill in the details.

Name of site Governmentai unit Environmentai law, if you Date of notice
Address (Number, street, city, state and zlP cedel Address (Number, street, city, state and know it

ZlP Code)

26. Have you been a party in anyjudiciai or administrative proceeding under any environmental iaw? include settlements and orders

- No

l:i Yes. Fill in the details

Case Titie Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, street, city,
State and ZiP Code)

Give Detaiis About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
l:i A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
l:i A member of a limited liability company (LLC) or limited liability partnership (LLP)
ij A partner in a partnership
l:i An officer, director, or managing executive of a corporation

l:i An owner of at least 5% of the voting or equity securities of a corporation

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2018 Best Case. LLC - vwwv bestcase corn Best Case Bankruptcy

 

Case 18-16331-ab|

Doc 1 Entered 10/23/18 10:02:44 Page 55 of 65
cRYsTAL MoNiQuE HOPKle

Debtor 1

Case number (i//<nown)

 

- No. None of the above applies Go to Part12.

I:l Yes. Check ali that apply above and fill in the details below for each business
Business Name Describe the nature of the business
Address

Employer identification number
(Number, Street, City, State and ZlP Code)

Do not include Social Security number or lTiN.
Name of accountant or bookkeeper
Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions creditors or other parties

-No

I:l Yes. Fill in the details below.

Name Date issued
Address

(Number, Street, City, State and ZlP Code)

Part 121 .§,ig" §.¢'O.W_,.

 

l have read the answers on this Statement ofFinancia/Affairs and any attachments and l declare under penalty of perjury that the answers

are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years or both.
. 1.

 

 

Signature of Debtor 2
Signature of Debtor 1

D€=\m October 19, 2018 Date

 

Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Official Form 107)?
. No

I:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy fonns?

I:l No

l Yes. Name of Person JANEE ALLEN . Attach the Bankruptcy Petl`tl'on Preparer's Notice_ Declaration, and Signature (Ofncial Form 119).

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7
Software Copyrlght (c) 1996-2018 Best Case, LLC - vwwv bestcase corn

Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 56 of 65

    
 

Fill in this information to identify your case:

   
 

 

§Debel'1 CRYSTAL MON|QUE HOPK|NS

l First Name Middle Name Last Name

‘ Debtor 2 l
l (spouse if, nling) First Name "Middle Name Last Name

 

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

Case number _ 7
l (if known) |'_'| Check if this is an
s l amended filing

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 1an

if you are an individual filing under chapter 7, you must fill out this form if:
. creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct infonnation. Both debtors must
sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

mist Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.

identify the creditor and the property that le collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Scheduie C?
creditors PRlME AccEPTANcE coRP l Su"endei the property. m N°
name: i:i Retain the property and redeem it.
' v i'_'i Retain the property and enter into a - Yes
Description Of 2005 TOYOTA HlGHLANDER Reafi‘irmafion Agreement.
Property l:l Retain the property and [expiain]:

securing debt:

 

-Llst Your Unexpired Personal Property Leases »_
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: l:l No
Description of leased
Property: |:i Yes
Lessor's name: l`_'i No
Description of leased
Property: El Yes
Lessor's name: l:l No
Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcasercom Best Case Bankruptcy

 

 

 

 

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 57 of 65

Debtor1 CRYSTAL MON|QUE HOPK|NS 7 Case number rifknown)

 

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Be|ow r_, W __…..

 

El Yes
El No
l:l Yes
El No
l:| Yes
El No
l:l Yes
El No

l:l Yes

 

 

 

 

   

 

X l X _______ n
cRYsTAL NrQu'E r-'loPKrNs signature or Debtor 2
Signature of Debtor 1
Date Wj§_ , o Date ,,,,,,

Oflicial Form 108 Statement of intention for individuals Filing Under Chapter 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.oom

page 2

Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 58 of 65

Fill in this information to identify your case:

Check one box only as directed in this form and in Form

 

 

 

. 122A-1 Su ;
Debtor1 CRYSTAL MON|QUE HOPK|NS pp
i
(S:ous°; "f|||ng) . 1. There is no presumption ofabuse §
i . . . . §
United States Bankruptcy Court for the: District of Nevada § m 2' The Ca|cu'a“on to determme 'fa presumpt'on ofabuse

 

applies will be made under Chapter 7 Means Test

Case number Ca/cu/ati'on (Ofticial Form 122A-2).

(if known)

 

ij 3. The Means Test does not apply now because of
,, qua'iiesimiiiawservi§e iam severely lest ,

L. _4,__.

ij Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly income 12115

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more space is needed,
attach a separate sheet to this form. include the line number to which the additional information applies. Orl the top of any additional pages, write your name and
case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and tile Statement of Exemption from Presumption ofAbuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

Calcu|ate ¥our Current Monthly income

 

1_ What is your marital and filing status? Check one only.
l Not married_ Fill out Column A, lines 2-11.
ij Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
l:i Married and your spouse is NOT filing with you. You and your spouse are:
ij Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

ij Living separately or are legally separated. Fill out Column A_ lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
101(1OA). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. lf the amount of your monthly income varied during
the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result Do not include any income amount more than once. For example, if both
spouses own the same rental property, put the income from that property in one column only. if you have nothing to report for any line, write $0 in the space.

 

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse §
2. ¥our gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions). $ 3’366-90 $
3, A|imony and maintenance payments. Do not include payments from a spouse if
column B is filled in_ 3 7 0-00 3

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents parents,
and roommates. include regular contributions from a spouse only if Column B is not

 

 

 

nlled in. ou nut include payments you listed on line 3. 0-00 3 _7
5_ Net income from operating a business, profession, or farm
Debtor 1
Gross receipts (before all deductions) 5 0-00
Ordinary and necessary operating expenses '$ 7 7 0-00
Net monthly income from a business, profession, or farm $ 7770-707077 C°Py here '> 5 7 7 7 _ 7 0-00 5 777” 7 7 7 7 §
6. Net income from rental and other real property §
Debtor 1 i
Gross receipts (before all deductions) $ 0-00 §
Ordinary and necessary operating expenses ‘$ 0-00 §
Net monthly income from rental or other real property $ 777077-007 C°Py here ‘> 5 7777, _ 7 __ 07~7007 $iii d g
l
7. |nterest, dividends, and royalties $ 0~00 $ §
Ofncial Form 122A-1 Chapter 7 Statement of ¥our Current Monthly income page 1

Software Copyright (c) 1996~2018 Best Case, LLC ~ www bestcase com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 59 of 65

 

 

 

Debtor 1 CRYSTAL MON|QUE HOPK|NS Case number (ifknown)
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8_ Unemployment compensation $ 0.00 $

Do not enter the amount ifyou contend that the amount received was a benth under
the Social Security Act_ lnstead, list it here:

For you _ 7 7 $ 0.00
For your spouse $

9. Pension or retirement income. Do not include any amount received that was a

benth under the Social Security Act. $ 0'00 $
10. income from all other sources not listed above. Specify the source and amount.

Do not include any benents received under the Social Security Act or payments

received as a victim of a war crime, a crime against humanity, or international or

domestic terrorism. lf necessary, list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total below.
$ 0.00 3
i, ,i 1111 _ , 3 O-OQ`
Total amounts from separate pages, ifany. + $ 0_00 $
11. Ca|cu|ate your total current monthly income. Add lines 2 through 10 for
each column, Then add the total for Column A to the total for Column B. §$ 3’366'90 §+ $ $ 31366-90
§ Total current monthly §
income
Determine Whether the Means Test App|ies to You
12_ Ca|cu|ate your current monthly income for the year. Follow these steps:
12a Copy yourtotalcurrent monthlyincome fromline 11777 7 7 77 7 777Copy|ine 11 here=> $ 3 366_90 §
Multiply by 12 (the number of months in a year) X 12
12b. The result is your annual income for this part ofthe form 12b. $ 7 74014927778¢0
13. Ca|cu|ate the median family income that applies to you. Follow these steps:
Fill in the state in which you live.
Fill in the number of people in your household 4 4*7***4 4
Fill in the median family income for your state and size ofhousehold. ___________________________________________________________________________ 13_ § 67,101-00

 

To Hnd a list ofapplicable median income amounts, go online using the link specined in the separate instructions
for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. . Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
Go to Part 3_

14b m Line 12b is more than line 13. On the top of page 1, check box 2, The presumption ofabuse is determined by Form 122A-2
Go to Part 3 and fill out Form 122A-2

Sign Be|ow

By signing re, l eclare under penalty of perjury that the information on this statement and in any attachments is true and correct.

cRYsTA‘L'Moi\iinE HoPKiNs
Signature of Debtor 1

Date ,,Qcteber 1,9,,20,1,§ ,, _,
MM/DD /YYYY
lfyou checked line 14a, do NOT fill out or file Form 122A-2.
lf you checked line 14b, fill out Form 122A-2 and me it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2018 Best Case_ LLC v wvvw bestcase com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 60 of 65

United States Bankruptcy Court
District of Nevada

Iii re CRYSTAL MON|QUE HOPK|NS Case No.

 

l)ebtor(s) Chapter 7

 

VERIFICATION ()F CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditorsi?t/ and correct to the best of his/her knowledge

Date: October 19, 2018

 

 

  

Signature of Debtor

Software Copyright (c) 1996~2018 Best Case, LLC - wwwbestcase.com Best Case Bankruptcy

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 61 of 65

CRYSTAL MONIQUE HOPKINS
7347 CHARRO COURT
Las Vegas, NV 89179

JANEE ALLEN
P.O. BOX 570422
Las Vegas, NV 89157

ADVANCE AMERICA

ADVANCE AMERICA

3675 S RAINBOW BLVD STE 100
Las Vegas, NV 89103

AFNI, INC.

Acct No 6539

AFNI, INC.

P.O. BOX 3097
Bloomington, IL 61702

AFNI, INC.

Acct No 6177

AFNI, INC.

P.O. BOX 3097
Bloomington, IL 61702

AMERICAN EXPRESS
P.O. BOX 981537
El Paso, TX 79998

AMERICAN MEDICAL COLLECTION AGENCY
Acct No 8164

AMERICAN MEDICAL COLLECTION AG
P.O. BOX 1235

Elmsford, NY 10523-0935

AMEROPAN REALITY

Acct No 4524

3935 S DURANGO DR STE C1
Las Vegas, NV 89147

ATT WIRELESS

Acct No 6177

ATT WIRELESS

P.O. BOX 60017

Los Angeles, CA 90060

BERGSTROM LAW LTD

Acct No 1830

9555 S EASTERN AVE STE 200
Las Vegas, NV 89123

BROADSTONE MONTECITO APARTMENTS
Acct No 6722

9745 GRAND TETON DR

Las Vegas, NV 89166

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 62 of 65

BYL COLLECTION SERVICES
BYL SERVICES
301 LACEY ST
West Chester, PA 19382

CAPIO PARTNERS

Acct No 8221

CAPIO PARTNERS

2222 TEXOMA_PKWY STE 150
Sherman, TX 75091

CASH 1 LOANS
CASH]_LOANS

3209 W SAHARA AVE STE 114
Las Vegas, NV 89102

CASH OASIS

Acct No 1696

CASH OASIS

5628 W CHARLESTON BLVD
Las Vegas, NV 89146

CHECK CITY
CHECK.CITY

5861 W CRAIG ROAD
Las Vegas, NV 89130

COX COMMUNICATIONS
Acct No 6539
COX COMMUNICATIONS
PO BOX 79175
Phoenix, AZ 85062

CREDIT COLLECTION SERVICE
Acct NO 4599

P.O. BOX 607

Norwood, MA 02062

DESERT PEDIATRICS
7180 CASCADE VALLEY CT #180
Las Vegas, NV 89128

DIVERSIFIED CONSULTANTS INC
Acct No 3800

P.O. BOX 551268
Jacksonville, FL 32255

HANGOVER BAIL

Acct NO 5459

1600 LAS VEGAS BLVD SOUTH STE 140
Las Vegas, NV 89104

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 63 of 65

HEALTHCARE PARTNERS NEVADA
Acct No 7782

HEALTHCARE PARTNERS NEVADA
P.O. BOX 1737

Las Vegas, NV 89125

IQ DATA INTERNATIONAL,INC.
Acct No 6722

P.O. BOX 340

Bothell, WA 98041

IQ DATA INTERNATIONAL,INC.
Acct No 1798

P.O. BOX 340

Bothell, WA 98041

LABORATORY CORPORATION OF AMERICA
Acct No 7238

P.O. BOX 2240

Burlington, NC 27216-2240

LABORATORY MEDICINE
Acct No 8164
LABORATORY'MEDICINE
8085 RIVERS.AVE #100
Charleston, SC 29406

LAS VEGAS FINANCIAL
5715 W SAHHARA STE 103
Las Vegas, NV 89146

LOANMAX TITLE LOANS
3276 LAS VEGAS BLVD
Las Vegas, NV 89115

NEVADA TITLE AND PAYDAY LOANS, INC
NEVADA‘TITLE.AND PAYDAY LOANS,

1549 NORTH RANCHO DRIVE

Las Vegas, NV 89106

NIGHTRAYS

Acct No RAYS

P.O. BOX 204285
Dallas, TX 75320-4285

NPAS, INC

Acct No 8164

P.O. BOX 99008
Bedford, TX 76095

OASIS GATEWAY APARTMENTS
Acct No 1798

6501 VEGAS DR

Las Vegas, NV 89108

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 64 of 65

PACIFIC ANESTHESIA CONSULTANTS
Acct No 8957

2450 W CHARLESTON BLVD

Las Vegas, NV 89102

PEDIATRIX MEDICAL GROUP
Acct No 4516

P.O. BOX 88087

Chicago, IL 60680-1087

PLUSFOUR INC.

Acct No 8957

PLUSFOUR INC.

6345 S PECOS RD STE 212
Las Vegas, NV 89120

PRIME ACCEPTANCE CORP
Acct No 7401

3371 S STATE STREET #200
Salt Lake City, UT 84107

PROFESSlONAL CREDIT SERVICE
Acct No 4579
P.O. BOX 7548
SPRlNGFlELD, OR 97475-0039

PROGRESSIVE FINANCIAL SERVICES
PROGRESSIVE FINANCIAL SERVICES
1919 W FAIRMONT DR STE 8

Tempe, AZ 85282

QUANTUM COLLECTIONS

Acct No 5459

QUANTUM COLLECTIONS

3080 S DURANGO DR STE 105
Las Vegas, NV 89117-4411

QUANTUM COLLECTIONS
QUANTUM COLLECTIONS
3080 S DURANGO DR STE 105
Las Vegas, NV 89117-4411

SENTRY RECOVERY

Acct No 4524

SENTRY RECOVERY

3090 SOUTH DURANGO DR STE 100
Las Vegas, NV 89117-9194

SPRINT

Acct No 3800

SPRINT

PO BOX 54977

Los Angeles, CA 90054

Case 18-16331-ab| Doc 1 Entered 10/23/18 10:02:44 Page 65 of 65

SUMMERLlN HOSPITAL MEDICAL CENTER, LLC
Acct No 5456

SUMMERLlN HOSPITAI.MEDICAL CEN

P.O. BOX 31001-0827

Pasadena, CA 91110-0827

SUNRISE MEDICAL CENTER
Acct No 8221

P.O. BOX 740766
Cincinnati, OH 45274-0766

TITAN INDEMITY

Acct No 4599

1 NATIONWIDE BLVD #1
Columbus, OH 43215-2226

TRANSWORLD SYSTEMS
Acct No 4516

P.O. BOX 15273
Wilmington, DE 19850

TRANSWORLD SYSTEMS
Acct No 5456

P.O. BOX 15609
Wilmington, DE 19850

UNITED AUTO CREDIT

Acct No 9652

3990 WESTERLY PLACE STE 200
Newport Beach, CA 92660

WOMENS HEALTH ASSOCIATES
Acct No 5822

8906 SPANISH RIDGE AVE STE 202
Las Vegas, NV 89148

